COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-14-00261-CV


IN THE INTEREST OF G.H., A
CHILD




                                    ----------

         FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 323-98128J-13

                                    ----------

 CONCURRING AND DISSENTING MEMORANDUM OPINION1 ON
   GUARDIAN/ATTORNEY AD LITEM’S AND INTERVENORS’
       MOTIONS FOR EN BANC RECONSIDERATION
                                    ----------

                               I. INTRODUCTION

     I concur with the en banc majority opinion’s affirmance of the trial court’s

judgment terminating Father’s parental rights.     I must respectfully dissent,

however, from the en banc majority’s affirmance of the trial court’s judgment

terminating Mother’s parental rights to her daughter, G.H.; the evidence is
     1
      See Tex. R. App. P. 47.4.
factually insufficient to support the jury’s finding that terminating Mother’s

parental rights to G.H. is in G.H.’s best interest. See In re G.H., No. 02-14-

00261-CV, 2015 WL 602585, at *43 (Tex. App.––Fort Worth Feb. 12, 2015, no

pet. h.) (mem. op.) (holding the evidence in this case factually insufficient to

support the finding that termination of Mother’s parental rights to G.H. is in G.H.’s

best interest).2

              II. INTERVENORS FAILED TO MEET THEIR BEST-INTEREST BURDEN

          Parents’ rights to “the companionship, care, custody[,] and management”

of their children are constitutional interests “far more precious than any property

right.”       Santosky v. Kramer, 455 U.S. 745, 758–59, 102 S. Ct. 1388, 1397

(1982). There is a strong presumption that keeping G.H. with Mother is in G.H.’s

best interest.      See In re R.R., 209 S.W.3d 112, 116 (Tex. 2006).       Mother’s

parental rights to G.H. cannot be terminated merely because Intervenors

(Mother’s sister and her husband) might be better and more prosperous parents.

See In re D.M., 58 S.W.3d 801, 814 (Tex. App.––Fort Worth 2001, no pet.).

          Here, the Department of Family and Protective Services did not seek

termination of Mother’s parental rights to G.H.;3 consequently, Intervenors were

required to prove by clear and convincing evidence that termination of Mother’s

parental rights to G.H. was in G.H.’s best interest. See In re E.N.C., 384 S.W.3d
2
          A copy of this opinion is attached as Appendix A.
          3
       The Department believed Mother was doing well with the monitored return
of G.H. and asked the jury not to terminate Mother’s parental rights to G.H.

                                           2
796, 807 (Tex. 2012) (holding evidence legally insufficient to support finding that

termination was in child’s best interest). They failed to meet this burden.

      The record in this termination case is a rarity; it documents a success

story. In March 2013, when G.H. was approximately one month old, she was

removed from Mother’s care after Mother was arrested for a drug offense.

Mother pleaded guilty and was placed on probation for five years.              The

Department gave Mother a service plan, and Intervenors agreed to keep G.H.

while Mother worked her service plan to regain conservatorship and possession

of G.H.

      Mother completed each and every task on her service plan. In September

2013, she successfully completed a ninety-day inpatient rehab program at the

VOA Light Program; she completed parenting classes, cognitive classes, life

skills classes, stress reduction classes, and codependency classes. As part of

her probation, Mother attended aftercare treatment, one-on-one counseling, and

group counselling; she also provided urine samples twice a week whenever the

probation office called and requested a sample.        Mother chose to enter the

Salvation Army’s S.T.A.R.T. program to prove to her family that she was serious

about maintaining her sobriety and because G.H. could live with her there. As

part of the S.T.A.R.T. program, Mother was required to look for a job, to submit to

random urinalyses, and to submit to random Breathalyzer tests. Mother obtained

a job selling shoes in a shoe store and worked forty hours a week. Mother

attended Narcotics Anonymous classes twice a week.

                                         3
       Because Mother completed all tasks required of her in her service plan, in

February 2014, the trial court ordered G.H. returned to Mother. Mother and G.H.

had their own room at the Salvation Army; Mother planned to utilize the Wrap-

Around program to obtain housing if G.H. remained with her.        Mother properly

cared for G.H. and obtained food, clothing, and any needed medical care for

G.H.

       In addition to completing her inpatient treatment program in September

2013, Mother attended church every Sunday to help her maintain her sobriety.

Mother’s mentor in the church helped Mother “keep strong”; she taught Mother

how to be responsible and paid for Mother to get her teeth redone because

Mother had lost some teeth due to her methamphetamine use. Mother had a

“relapse prevention plan” in place that included calling her mentor or her pastor

and his wife and “surrounding herself with them.”

       Mother’s two probation officers testified that Mother had worked hard on

the conditions of her probation and had done everything that had been asked of

her. Both probation officers testified that they believed Mother would maintain

her sobriety and clean, healthy lifestyle because Mother had given them no

reason to believe otherwise.     Likewise, Mother’s counselor at the probation

department testified that she worked with Mother from October to December

2013 and that Mother was motivated to maintain her sobriety and had done

everything she needed to do to meet her conditions of probation, including

submitting urine samples, all of which tested negative for all drugs.

                                         4
      Every single witness who possessed personal knowledge of and

experience with Mother and G.H. since Mother successfully completed inpatient

rehab in September 2013 testified that Mother had exhibited appropriate

behavior and proper parenting techniques and that it was not in G.H.’s best

interest for Mother’s parental rights to G.H. to be terminated. Denise Hamilton

was G.H.’s caseworker for fifteen months from March 2013 through trial in June

2014. Based on her personal knowledge of and experience with Mother and

G.H., Hamilton testified that it was not in G.H.’s best interest for Mother’s

parental rights to G.H. to be terminated.        Terica Brager was Hamilton’s

supervisor on G.H.’s case. Based on her personal knowledge of and experience

with Mother and G.H., Brager testified that it was not in G.H.’s best interest for

Mother’s parental rights to G.H. to be terminated. Tabitha Githengu is a case

aide at the Salvation Army. Based on her personal knowledge of and experience

with Mother and G.H., Githengu testified that she did not think Mother’s parental

rights to G.H. should be terminated. Ms. Lori, Mother’s mentor from church, had

created a 501(c)(3) nonprofit organization to work with women who had gone

through rehab; she had been doing ministry with the VOA Light Program for

about a year and had worked with women in addiction for about four or five years

prior to that. Based on her personal knowledge of and experience with Mother

and G.H., Ms. Lori testified that it was not in G.H.’s best interest for Mother’s

parental rights to G.H. to be terminated. The factual underpinnings for each of

these witnesses’ conclusions that it was not in G.H.’s best interest for Mother’s

                                        5
parental rights to G.H. to be terminated are set forth in detail in the prior opinion

issued in this case. See G.H., 2015 WL 602585, at *9–17.

      Only Mother’s family members testified against her; they obviously sided

with Aunt Intervenor in this termination case, which was more in the nature of a

private family custody battle in light of the Department’s request that Mother’s

parental rights to G.H. not be terminated.      Mother’s family members offered

extensive testimony in front of the jury about Mother’s horrific past, especially her

past drug use and prior total lack of parenting skills.4 Mother’s adult son Dustin

had been in jail for nine months prior to the termination trial and had seen Mother

only once during that time when Mother and G.H. visited him in jail and put

money in his inmate account. He said he had concerns about G.H. living with

Mother but would have no concerns about G.H. living with Intervenors. Mother’s

adult son Justin testified that he had cut all ties to Mother and had not seen her

since his release from prison in August 2013. He said he did not believe that

Mother could parent G.H. and that it would be in G.H.’s best interest to terminate

Mother’s parental rights to G.H.; he opined that G.H. would be a lot better off with

Aunt Intervenor because G.H. could attend good schools and have a good

      4
        Several of Mother’s family members also testified that they did not believe
Mother would maintain her sobriety and speculated that she would not. But,
because the maximum length of time a termination case can be open is one year
and 180 days, a parent who becomes sober after a child is removed will never be
able to demonstrate a lengthy period of sobriety. See Tex. Fam. Code Ann.
§ 263.401(b) (West 2014). As stated in closing by Mother’s trial counsel, “In a
year’s time[,] you can only do a year.”


                                         6
family. Mother’s son Trey offered similar testimony; he believed G.H. should live

with Aunt Intervenor because she was the mother he always wished he had.5

Uncle Intervenor expressed several concerns about Mother and her parenting of

G.H. during the monitored return of G.H., but he admitted that he was not

concerned enough to report them to CPS. Mother’s sister Rhonda testified that

despite all of Mother’s progress, she did not believe G.H. should be placed with

Mother because of what had occurred in the past. Rhonda’s husband Roger

testified that G.H. should be placed with Intervenors because he did not believe

Mother could raise a child. Mother’s daughter-in-law offered no termination or

best-interest testimony, but she testified that Mother had yelled at G.H. and that

Mother had taken out-of-town trips to visit with her former drug friends since

G.H.’s return.   But this testimony was directly contradicted by Mother’s case

manager at the Salvation Army who testified that Mother had not asked for any

weekend passes since G.H. had been returned to her.           And witnesses who

observed Mother with G.H. on a more routine basis uniformly testified that they

had never seen or heard Mother yell at G.H.


      5
       The totality of Trey’s testimony demonstrates his enormous animosity
toward Mother based on her past conduct toward him. His vitriolically-phrased
testimony—that one time Mother fed G.H. only a tomato before Mother’s
daughter-in-law fed G.H. soup, that one time Mother just stuck a bottle in G.H.’s
mouth, and that one time G.H. had a diaper rash—does not rise to the level of
best-interest evidence, especially in light of Trey’s testimony that during the ten-
month time period between Mother’s September 2013 completion of inpatient
treatment and the June 25, 2014 termination trial, he had seen Mother only a
handful of times.

                                         7
      Giving   due    deference    to   the   factfinder’s   weight   and   credibility

determinations, in light of the entire record,6 a factfinder could not reasonably

form a firm conviction or belief that the termination of Mother’s parental rights to

G.H. was in G.H.’s best interest.       See Tex. Fam. Code Ann. § 161.001(2)

(requiring best-interest finding for termination). In light of the entire record, the

disputed evidence that a reasonable factfinder could not have credited in favor of

the finding that termination was in G.H.’s best interest (the testimony of all

objective witnesses––four of them, all experienced in evaluating whether

termination is in a child’s best interest—that based on their personal knowledge

of Mother and G.H., termination of Mother’s parental rights to G.H. was not in

G.H.’s best interest) is so significant that a reasonable factfinder could not have

resolved this disputed evidence in favor of its finding.       See In re J.F.C., 96
S.W.3d 256, 266 (Tex. 2002) (setting forth standard of review); see also In re

S.R.L., 243 S.W.3d 232, 236 (Tex. App.—Houston [14th Dist.] 2007, no pet.)

(holding evidence factually insufficient to support best-interest finding when

incarcerated father with violent and unstable past presented substantial and

uncontradicted evidence that he had turned his life around); In re W.C., 98
S.W.3d 753, 766 (Tex. App.––Fort Worth 2003, no pet.) (holding evidence

      6
        I realize that the above evidence is recited in summary fashion. An
exacting review of the entire record to determine whether the evidence is
factually sufficient to support the jury’s finding that termination of Mother’s
parental rights to G.H. was in G.H.’s best interest has already been performed,
and the evidence was found factually insufficient. See G.H., 2015 WL 602585, at
*38–43. I summarize the evidence here for brevity.

                                          8
factually insufficient to support best-interest finding where mother, despite past

bad conduct, had “made significant progress, improvements, and changes in her

life”; had a good support system in place; and had done everything possible to

have her children returned); In re C.T.E., 95 S.W.3d 462, 467–69 (Tex. App.––

Houston [1st Dist.] 2002, pet. denied) (holding evidence factually insufficient to

support best-interest finding when incarcerated father had prepared to be

reunited with his family by taking parenting courses, anger management classes,

and job training); see also In re K.C.M., 4 S.W.3d 392, 399 (Tex. App.––Houston

[1st Dist.] 1999, pet. denied) (holding evidence factually insufficient to support

best-interest finding under even lesser great-weight-and-preponderance standard

when mother turned her life around while incarcerated), disapproved of by In re

C.H., 89 S.W.3d 17 (Tex. 2002) (disapproving K.C.M. for not applying higher

clear-and-convincing standard).




                                        9
                                     III. CONCLUSION

      For these reasons, and based on the review of the record set forth in this

court’s prior opinion in G.H., 2015 WL 602585, at *38–43 (which the en banc

majority is reversing), I would hold that the evidence is factually insufficient to

support the finding that termination of Mother’s parental rights to G.H. is in G.H.’s

best interest. Because the en banc majority does not so hold, I respectfully

dissent.

                                                    /s/ Sue Walker
                                                    SUE WALKER
                                                    JUSTICE

DELIVERED: June 18, 2015




                                         10
EXHIBIT A




   11
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585



                                                               (F), and (M) and 161.001(2); and that her trial counsel
                                                               provided ineffective assistance of counsel. Seeid. §
                2015 WL 602585
  Only the Westlaw citation is currently available.            161.001(1)(D)–(F), (M), (2). We will affirm the trial
                                                               court’s order terminating Father’s parental rights to G.H.
  SEE TX R RAP RULE 47.2 FOR DESIGNATION                       Because we hold that the evidence is factually insufficient
         AND SIGNING OF OPINIONS.                              to support the best-interest finding as to Mother, we will
                                                               reverse the portion of the trial court’s order terminating
             MEMORANDUM OPINION                                Mother’s parental rights to G.H. and will remand the case
              Court of Appeals of Texas,                       to the trial court for a new trial.
                     Fort Worth.

           In the Interest of G.H., A Child

NO. 02–14–00261–CV | DELIVERED: February 12,                            II. FACTUAL AND PROCEDURAL
                   2015                                                         BACKGROUND

FROM THE 323RD DISTRICT COURT OF TARRANT
COUNTY, TRIAL COURT NO. 323–98128J–13. LUCY                                          A. Overview
JEAN H. BOYD, Judge.
                                                               The record reveals that the Department of Family and
Attorneys and Law Firms                                        Protective Services (the Department) initiated the
                                                               underlying suit due to Father’s and Mother’s
Mike Berger, Fort Worth, TX, for Appellant, Mother.            methamphetamine use. Throughout the pendency of the
                                                               case, Father was incarcerated or was undergoing inpatient
Felipe Calzada, Fort Worth, TX, for Appellant, Father.         drug rehabilitation and had little contact with G.H.
                                                               Mother, on the other hand, utilized the services provided
Sharen Wilson, Criminal District Attorney, Debra               by the Department and appeared to have turned her life
Windsor, Chief of Post Conviction, Asst. Crim. Dist.           around, and the trial court granted the Department’s
Atty., Fort Worth, TX, for Appellee.                           motion for a monitored return of G.H. to Mother.
PANEL: DAUPHINOT, WALKER, and MEIER, JJ.                       Following the trial court’s return of G.H. to Mother, the
                                                               former temporary possessory conservators—Mother’s
                                                               sister and husband (the Intervenors) who had cared for
             MEMORANDUM OPINION1                               G.H. while Mother utilized her Department-provided
                                                               services—filed a petition in intervention, seeking to
                                                               terminate Mother’s and Father’s parental rights to G.H.
SUE WALKER, JUSTICE
                                                               Mother responded by filing a motion to strike the
                                                               Intervenors’ plea in intervention, which the trial court
                                                               denied.

                  I. INTRODUCTION                              During the monitored return of G.H., Mother did very
                                                               well with G.H., and the Department had “no concerns
*1 This is an ultra-accelerated appeal2 from an order          about [G.H.]” The Department waived its termination
terminating the parental rights of Appellant H.H. (Father)     grounds as to both Mother and Father, deciding instead to
and Appellant L.S. (Mother) to their daughter G.H. In one      proceed only on its motion to modify conservatorship.
issue, Father argues that the evidence is legally and
factually insufficient to support the trial court’s best-      During the termination trial, numerous non-family
interest finding under Texas Family Code section               witnesses who were familiar with Mother’s past testified
161.001(2). SeeTex. Fam.Code Ann. § 161.001(2) (West           about Mother’s sobriety and the changes that she had
2014). In four issues, Mother argues that the trial court      made in her life, while Mother’s adult children and other
improperly denied her motion to strike the Intervenors’        family members testified against her, emphasizing her
petition in intervention; that the evidence is legally and     past and expressing skepticism concerning the changes
factually insufficient to support the trial court’s findings   that she had made. At the conclusion of the trial, the
under Texas Family Code sections 161.001(1)(D), (E),           Department asked the jury not to terminate Mother’s

               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                    12
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

parental rights, to appoint the Department as permanent
managing conservator of G.H., and to appoint Mother as
possessory conservator of G.H.3 The Department made no
recommendation as to terminating Father’s parental             b. Addiction, Abusive Relationships, and Convictions
rights.
                                                               Mother admitted that she was a recovering
*2 After hearing the above testimony and reviewing the         methamphetamine addict and that she had gotten involved
exhibits that were admitted into evidence, the jury found      with drugs due to abusive relationships. Mother testified
by clear and convincing evidence that Father and Mother        that she had started using drugs after Trey was molested
had each committed at least one act under section              by his grandfather at the age of three. Mother said that she
161.001(1) and that termination of the parent-child            did not know how to deal with that because she could not
relationship between Father and G.H. and between               change the facts and could not help her son.
Mother and G.H. was in G.H.’s best interest. Based on the
statutory grounds found by the jury, the trial court ordered   Mother testified that Justin and Dustin’s father was an
the parent-child relationship terminated between Father        alcoholic and an abuser. Mother said that Justin and
and G.H. and between Mother and G.H.                           Dustin saw fighting and saw her receive injuries that
                                                               required hospitalization. Mother testified that some of her
Because both Father and Mother challenge the best-             assault convictions involved fighting with Justin and
interest finding and because we are reversing the trial        Dustin’s father because she had learned to fight back.
court’s judgment as to Mother, we set forth below a            Mother divorced Justin and Dustin’s father in 1994, and
detailed summary of the record.                                the court made her the permanent managing conservator
                                                               of Justin and Dustin. Mother testified that Trey’s father
                                                               was very emotionally abusive and was not a good
                                                               provider and that C.C.’s father was not a good provider
                                                               and was not a good partner for her.
        B. Trial Testimony Pertinent to Mother
                                                               Mother testified that she had used methamphetamine for
                                                               seven or eight years but that she had started using
             1. Mother’s Life Before Rehab                     methamphetamine sixteen or seventeen years prior.5
                                                               Mother explained that she counted seven or eight years’
                                                               drug use based on the fact that she had not used while she
                       a. Children                             was pregnant or while she was incarcerated from 2001 to
                                                               2003 and from 2007 to 2009. Mother said that she had
Mother is the mother of Justin, Dustin, Trey, C.C., J.S.,
                                                               stayed clean for “a little while” after she got out of prison
and G.H.4 At the time of the termination trial, Justin was
                                                               in 2003 and that she had stayed clean for about a year
twenty-five years old, was working in the construction
                                                               after she was released from prison in 2009. Mother did
business with his father, was living with Mother’s sister
                                                               not go through any inpatient or outpatient drug treatment
Aunt Rhonda, had used methamphetamine and other hard
                                                               while she was in prison or while she was out.6
drugs, and had been in trouble with the criminal justice
system. Dustin was twenty-three years old and was
                                                               *3 Mother testified that she had a conviction for injury to
incarcerated in the Tarrant County Jail for possession of
                                                               a child resulting from an incident during which she bit her
methamphetamine; Sara is the mother of Dustin’s two
                                                               son Justin when he was thirteen years old and left bruises.
children. Trey was nineteen years old and had just started
                                                               She explained that she wanted him to go with her but that
working at Starbucks at the time of the termination trial;
                                                               he did not want to go with her. Mother said that Justin
Trey had more than ten jobs the previous year and was
                                                               held her down, and when he did that, she “lost
not involved with drugs but had been in trouble with the
                                                               everything.” She explained, “I didn’t know what I did to
criminal justice system as a juvenile. Mother testified that
                                                               him because [ ] his dad used to beat me all the time and
her son J.S. was nine years old, that he went to live with
                                                               hold me down. And I can’t tell you that I even remember
her sister Aunt Intervenor in 2007, and that there was a
                                                               what happened after that.” Mother testified that her
pending case regarding outstanding child support Mother
                                                               sentence for that offense was two years in prison.
owed the Intervenors for J.S. Mother testified that her son
C.C. was seven years old, that her parental rights to him
                                                               Mother did not know how many felony convictions she
had been terminated in 2010, and that he had been
                                                               had. Mother admitted that she had previously committed
adopted by Aunt Rhonda.
                                                               fraud; she dug in the trash and obtained credit card
                                                               numbers, which she used.
               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                      13
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

                                                                    years. As part of her plea agreement, she agreed to testify
                                                                    against Dustin and Father.


             c. Child Rearing While Addicted

Mother said that she raised Justin, Dustin, and Trey to                           e. G.H.’s Birth and Removal
adulthood when she was not in prison. Mother testified
that she had always tried to be a good mother to them—              Mother testified that when G.H. was born a month early
making sure that they had a home and were fed—but that              on February 24, 2013, she weighed a little over four
she had fallen short because of her addiction.7                     pounds and spent about a month in the neonatal intensive
                                                                    care unit (NICU). Mother said that G.H. was not born
Mother admitted that she had bought alcohol for Justin,             with methamphetamine in her system. Mother said that
Dustin, and Trey when they were minors. She said that               she relapsed while G.H. was in the NICU because she did
she did that because she had a different “mind think”               not know how to handle it.9
when she had an addiction. She explained, “Your mind
ain’t right. It’s distorted. It’s not truth, and it will tear you   *4 In mid-March, the Department removed G.H. from
apart.”                                                             Mother and Father’s10 care due to their use of
                                                                    methamphetamine; G.H. was placed in foster care.
Mother testified that Justin and Dustin were twenty and             Mother testified that there were some domestic violence
nineteen, respectively, when she used methamphetamine               incidents and emotional abuse after CPS removed G.H.
with them. Mother said that Justin blamed her for getting
him hooked on methamphetamine. Mother said that was                 In April 2013, Mother agreed to have G.H. placed in the
not something she was proud of but that she thought “it             Intervenors’ home. Mother testified that she initially did
was a way of protecting them in our addiction.” She                 not want G.H. to live with the Intervenors but that she
explained that she thought they would not go out on the             ultimately decided to put her selfishness aside and to do
streets and get things that might kill them, more so than           what was best for G.H. Mother explained that her initial
what they were doing. Mother agreed that her                        hesitation was based on her previous experience with
methamphetamine use was not something that a good                   Aunt Intervenor; Aunt Intervenor had been appointed
parent would have done, and she disagreed with her own              permanent managing conservator of Mother’s son J.S.,
thinking back then.                                                 and Mother had not seen him since he was three years old.
                                                                    Mother did not want that to happen with G.H. Mother
Mother admitted that before she knew that she was                   wanted a chance to fix her life and to parent G.H.
pregnant with G.H., she had used drugs, including
methamphetamine. Mother testified that she was four
months along when she learned that she was pregnant
with G.H. and that she did not seek prenatal care after she
realized that she was pregnant. Mother said that she did                          2. Mother’s Life After Rehab
not continue to use methamphetamine after she realized
that she was pregnant because she did not want her baby
                                                                                     a. VOA Light Program
to ingest it. Other people in her house smoked
methamphetamine while Mother was pregnant; Mother                   To get sober so that the Department would return G.H. to
testified that she did not know where her head was when             her, Mother went to the VOA Light Program, an inpatient
she thought that she was going to bring G.H. into a “dope           rehab facility program. She attended parenting classes,
house.”                                                             cognitive classes, life skills classes, stress reduction
                                                                    classes, and codependency classes. Mother addressed her
                                                                    relationships with her family members and her substance
                                                                    abuse problems; learned how to set healthier boundaries
                     d. Mother’s Arrest                             for herself and to take personal responsibility for what she
                                                                    had done, for where she had been, and for who she was;
On January 31, 2013, Father, Mother, and Dustin were                and learned skills for how to talk to her relatives in order
arrested for possession of methamphetamine. As a result             to rebuild her relationships with them. Mother was
of Mother’s arrest for possession of methamphetamine,               successfully discharged after completing the ninety-day
she pleaded guilty and was placed on probation8 for five            program.

                 © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                        14
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585




                b. Aftercare Treatment
                                                                                 e. Parenting G.H.
As part of her probation, Mother was required to attend
aftercare treatment. During the program, Mother attended     Mother testified that she and G.H. had developed a bond
one-on-one counseling, participated in group counseling,     since she had been back in Mother’s care. Mother said
and learned how to deal with issues in a productive          that G.H. adored her and said, “Mommy, mommy,
manner instead of using her old ways of thinking.            mommy, mommy, mommy, ... [e]verything is ‘mommy.’
                                                             ” Mother offered and the trial court admitted pictures into
When Mother first started the aftercare treatment, she was   evidence showing that G.H. was a happy child with her.
required to call in to the probation office seven days a
week and to provide urine samples twice a week               Mother said that G.H. is very smart, that she was walking,
whenever they called and requested that she give a           that she played with everything, and that she was not
sample. Mother testified that she had been assigned a new    receiving services through Early Childhood Intervention.
probation officer, and Mother’s understanding was that       Mother noticed that G.H. watched her and said “that has
they would call her to give a sample “whenever they so       really been an eye opener to me[ ] because I have to
please[d].” Mother said that she was still required to       continue to watch what I do because she’s going to be the
report to the probation office once a month at the time of   product of [my behaviors]. And, unfortunately, I fell short
the trial.                                                   with my other children that way.”

                                                             Mother testified that she disciplined G.H. by telling her
                                                             “no” and said that G.H. knew what “no” meant. Mother
                                                             said that she does not use physical discipline on G.H.;
     c. S.T.A.R.T. Program at the Salvation Army             Mother believed that she could discipline G.H. without
                                                             resorting to family violence because she had completed
After Mother completed the VOA Light Program, she            parenting classes and had learned to take a breather—to
chose to go into the Salvation Army’s S.T.A.R.T.             walk away for a minute and then come back and handle
program11 because she wanted to prove to her family that     the situation. Mother said that as G.H. gets older, she will
she was going to continue her sobriety and because it was    discipline her by telling her that she might be making the
a place where G.H. could live with her. As part of the       wrong decision and that she needed to think about what
S.T.A.R.T. program, Mother was required to look for a        she is doing. Mother said that she would be able to keep
job, to continue giving urine specimens for random drug      herself collected even if G.H. struck her because she was
tests, to submit to random Breathalyzer tests, and to        a different person and no longer had anger built up inside
attend classes when she was not working.                     of her. Mother testified that she would do everything she
                                                             possibly could to protect G.H. from current and future
                                                             danger.

              d. G.H. Returned to Mother                     Mother said that G.H. was taking breathing treatments
                                                             when she was returned to her but that she no longer had to
*5 As a result of Mother’s compliance with her CPS           take breathing treatments and that her allergies had
service plan and her sobriety, the Department filed a        stopped bothering her. Mother testified that she had taken
motion for a monitored return of G.H. to Mother, and the     G.H. to the doctor for pink eye and for a cold with a fever.
trial court granted the motion. G.H. joined Mother at the    Mother testified that she had taken G.H. to all of her
Salvation Army’s facility in February 2014.                  doctor appointments and that she was up to date on her
                                                             immunizations. Mother said that G.H. was due for a well-
Mother explained that as part of their daily routine, they   baby check the month following the trial. When G.H. had
woke up at 5:45 a.m., they got dressed, she fed G.H., she    a dental exam, Mother lined up someone to take G.H. to
packed G.H.’s bag, they got on the bus, she took G.H. to     the dentist.
day care, and she came back to the Salvation Army,
which took about an hour. Mother then got ready for work     Mother testified that she could meet G.H.’s current and
and took the bus to work. She explained that it was not      future emotional and physical needs. When asked why
easy getting on the bus and riding back and forth but that   she believed that, especially in light of her history,
it was providing a way “right now.”12                        Mother explained,
               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                   15
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

The past is very ugly, and I’ve lived a lot of my
life doing the wrong thing, but I’ve worked hard              Mother testified that in addition to attending church and
to get to where I am, to change my life and to                having a mentor, she also stayed sober by getting a job;
change my ways and change who I am. But if it                 she obtained a full-time job the day after G.H. was
wasn’t through the difficulties that I faced in               returned, and she had kept the job for a little over four
life, I wouldn’t be who I am today. So you have               months.13 Mother worked forty hours per week on
to go through the fire for God to be able to                  commission at a shoe store. Mother testified that she
refine you into who he wants you to be.                       loved her job and that it was “fulfilling at the end of the
                                                              day because I know I’ve put some shoes on a little old
                                                              lady that needed those shoes and helped her, and on a
                                                              daily basis, I get to walk home knowing that I’ve helped
                                                              people.”
                    f. Stable Housing
                                                              Mother also stayed off drugs by attending Narcotics
*6 Mother testified that the Salvation Army had been a        Anonymous classes twice a week. Mother initially had a
safe and stable place for her and G.H. to live for the four   sponsor but no longer had one; she believed that Ms. Lori
months preceding the termination trial. Mother testified      served that purpose because she talked about everything
that that they had their own room in the women and            with Ms. Lori. Mother testified that she was still attending
children’s program, that there was a lot of security, and     NA twice a week and that the Salvation Army was still
that they watched her as she was coming and going.            drug testing her randomly twice a week at the time of the
                                                              termination trial.
Mother said that if G.H. stayed in her care, she had a new
housing opportunity at the Wrap–Around Program that           Mother also had a relapse prevention plan, which
would assist her for nine months with housing, with           included turning around and walking away, not
managing her money, and with giving her a fresh start.        associating with the people she used to be around, and not
Mother testified that she was accepted into the Wrap–         doing the things that she used to do. If Mother got the
Around Program approximately one week before the              urge to use methamphetamine, she testified that she
termination trial and that she and G.H. would move into       would call Ms. Lori or her pastor’s wife and get
an apartment “almost immediately” if Mother were              surrounded by them. Mother testified that she had learned
allowed to keep G.H. Mother understood that the Wrap–         how to handle stress without going back to drugs. Mother
Around Program would initially pay for Mother’s               said that she had “never even had a trigger” within the
apartment and then would gradually phase her into paying      year preceding the termination trial because she had
for the apartment; she said that she had some furniture       learned to hang around the right people, to do the right
lined up to furnish an apartment. Mother testified that       things, and to live her life right. Mother said that if she
when the Wrap–Around Program ended on G.H.’s second           were to relapse, she would give G.H. to one of her sisters
birthday, the program would help her get into other           and would not keep her in her care. Mother said that Ms.
programs.                                                     Lori and Aunt Rhonda would protect G.H. “to the fullest.”




                g. Maintaining Sobriety                                          h. Other Programs
In addition to completing the VOA Light inpatient             *7 In addition to assistance from the Salvation Army,14
program in September 2013, Mother had gone to church          CPS,15 Tarrant County probation, and the Wrap–Around
every Sunday to help her remain clean from                    Program, Mother said that one other program that she was
methamphetamine. Mother testified that she had a very         participating in to help her parent G.H. was a study at her
good church home with very good people who lifted her         church that was teaching about family. Mother said that if
up, helped to keep her strong, and had taught her how to      she were allowed to keep G.H., she would not discontinue
be a responsible woman. Mother said that she had a            her participation in those programs even though she
mentor at the church named Ms. Lori. Ms. Lori had             would no longer be under the microscope of the
helped Mother with any issues that had come up and had        Department or the court. Mother explained that she would
invited Mother and G.H. into her home. Ms. Lori had also      continue to participate in those programs because she
paid for Mother to get her teeth redone because she had       wanted to keep the changes that she had made and wanted
lost some of her teeth due to her methamphetamine use.        to do everything that she could to continue. When asked
               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                    16
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

what she could do to show that she was different to the        had used methamphetamine together in the past. Mother
people who were worried that she had been clean from           said that it was hard for her to determine whether Father
methamphetamine for only a year, she explained that she        would be a trigger for her now because he was trying to
was walking the walk, reading her Bible, and going to          get clean.
church and that it was not fake. She said, “[W]hen you’re
living the life and you have God in your life and [God]        Mother was not sure whether she and Father would be
has changed your life and the way you are and you get          together in the future; her focus was on working,
clean from the inside out, it’s a difference.”                 continuing to do the right thing, and providing for G.H.
                                                               She said that Father would have to be drug free and
                                                               demonstrate that he had changed before he was allowed to
                                                               be involved in G.H.’s life.

                        i. Finances                            On cross-examination, Mother clarified that she no longer
                                                               hung around the friends that she had previously used
Mother testified that she brought home approximately           drugs with but that she had some contact with them.
$400 to $500 every two weeks. Mother testified that Ms.        Mother admitted that she had contact with her friend Edie,
Lori acted as her bank for the money she made at her job.      a drug user, when they attended the funeral of a mutual
Mother said that she paid her child support every two          friend. Mother testified that she went to Edie’s house after
weeks16 and that she had saved up over $1,000 to provide       the funeral and that Edie had driven her to see her
G.H. with what she needed. Mother said that she also           daughter-in-law Sara. Mother said that she did not hang
financially helped her children and her grandchildren as       out with Edie on a regular basis.
much as she could; she had paid for shoes for her
grandchildren and had put money on Dustin’s books at           Mother admitted that she had made a bad choice about the
the jail so that he would have credit to buy things in jail.   people in her life since the monitored return because she
                                                               was friends on Facebook with Joe, whom she had later
Mother said that she did not ask people for money but that     learned was an alcoholic. Mother testified that she had
if she needed help, she could call Aunt Rhonda, her            gone to Razzoo’s with Joe and that she had taken G.H.
mother, Ms. Lori, or the ladies from church. Mother said       with her. When shown a picture of a red frozen beverage
that if she were allowed to keep G.H., her family would        in a Razzoo’s glass, Mother testified that she did not order
not abandon them. Mother said that her classes had taught      the drink and invoked her Fifth Amendment right against
her how to reach out to get community services, and she        self-incrimination when asked whether she had been
planned to take advantage of them if she needed them.          drinking while on probation. Mother said that when she
                                                               learned that Joe was an alcoholic, she stopped talking to
                                                               him.

       j. Contacts with Old Friends and Family                 *8 Mother testified that she had not had the urge to use
                                                               methamphetamine since G.H. had been returned to her.
Mother testified that she was no longer hanging out with       When she was asked whether she had made any
her old acquaintances with whom she had previously used        statements about getting as high as a dragon, Mother
drugs. She said that she had made a few bad choices about      testified that she was trying to tell Sara that life can
people that she had started to hang out with, that she had     change for people and people can change. Mother
realized what they were doing, and that she had stopped        explained that she had told Sara and Trey that if they
spending time with them. Mother said that she was still        wanted to get high,
hanging out with some of her family members, but, as far
as she knew, they were clean.                                  I can show y’all how to get high. And it was a
                                                               statement to say y’all know how I used to get
Mother took G.H. to see Father after he was released from      high, and I don’t have to be that person
jail, and he visited them at the Salvation Army. Mother        anymore, and I don’t have to do those things
did not know until her caseworker told her that Father was     anymore. And I’ve changed my ways and
not allowed to have visitation with G.H. unless it was         changed my life, and you can do the same.
supervised by CPS.
                                                               When asked whether she should be making statements
Mother agreed that one of her triggers was being around        like that if she was truly on the road to recovery, Mother
people who use methamphetamine and that she and Father         said that maybe she should not have said it in that manner.

               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                     17
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

                                                                G.H.’s best interest for Mother to be named permanent
                                                                managing conservator because she had worked really hard
                                                                to get to where she was and had done things that she had
               k. Mother’s Plans for G.H.                       never done before in her life, including obtaining
                                                                employment, being stable, staying clean, and attending
Mother testified that her future plans for G.H. included        programs. If the jury did not terminate Mother’s parental
raising her in a home that she deserved to be in; giving        rights but did not feel comfortable at that point making
her the love, care, and support that she needed; trying to      her permanent managing conservator for G.H., she said
teach her the right ways to grow up; and bringing her to        that it would be in G.H.’s best interest for the Department
church every Sunday. Mother said that she hoped that            to be named G.H.’s permanent managing conservator.
G.H. would not find out about the bad things Mother had
done, but if she did find out about them, Mother said that
she would tell her that “those are things that are true, but
momma has overc[a]me them[,] and it wasn’t easy. It
wasn’t a[n] easy road to go down, but with God’s help, he         3. Testimony from Those Who Acknowledged that
can change anybody and change their lives and change                            Mother Had Changed
their ways.”

                                                                          a. G.H.’s Conservatorship Worker

                                                                *9 Denise Hamilton testified that she had served as the
    I. Mother Took Responsibility for her Actions               caseworker for G.H. from late March 2013 to the time of
                                                                the termination trial at the end of June 2014. Hamilton
Mother said that if her family was called to testify, they      testified that she had visited G.H. three times when she
would “tell the ugly truth as it was” and that she could not    was living with the Intervenors, that she had no concerns
ask them to do anything different. Mother did not dispute       about G.H. while she was in their care, and that G.H.
that she had wronged her family, including her other            appeared happy with the Intervenors.
children, in many ways for many years. Mother
recognized that her addiction had torn her family apart         Hamilton testified that Mother’s service plan required her
and said that she was still trying to repair some of that       to complete a drug assessment; provide safe and stable
damage at the time of the trial. Mother testified that there    housing; refrain from criminal activities and drug use; and
were no excuses, not even being under the influence, for        participate in counseling, random drug testing, and
the poor decisions she had made in her life; she took           parenting classes. Hamilton testified that Mother had
personal responsibility for the choices she had made and        successfully completed all of her services. Hamilton said
their consequences.                                             that Mother had asked what she needed to do next, that
                                                                she had provided updates, and that she had been very
                                                                compliant. Hamilton believed that Mother had made
                                                                positive changes in her life during the year preceding the
                                                                termination trial because she had improved her
             m. Mother’s Recommendation                         appearance,17 had chosen to go to inpatient rehab to get
                                                                clean, had maintained a drug-free lifestyle, had sought out
Mother testified that she was forty-two years old at the
                                                                positive friends and mentors, and had obtained a job and
time of the termination trial and that after she lost
                                                                safe and stable housing.
everything that she had loved, she had changed her heart,
her ways, and her mind. Mother testified that G.H. is her
                                                                When Hamilton returned G.H. to Mother in February
everything and that she had a job and was trying to
                                                                2014, Mother had all the items that she needed in order to
provide for her and do the right thing by her. Mother
                                                                care for G.H. G.H. appeared to be bonded with Mother
testified that she believed that she could be a better parent
                                                                and did not attempt to leave with Hamilton.
to G.H. than she had been to her other children.
                                                                After the return, Hamilton made two unannounced visits
Mother testified that it was not in G.H.’s best interest for
                                                                to see Mother and G.H. at the Salvation Army. Hamilton
Mother’s parental rights to be terminated because G.H.
                                                                said that when she visited Mother and G.H. in April, G.H.
knows who her mommy is. Mother added, “Despite my
                                                                was attempting to walk and was holding Mother’s fingers;
failures and my past, I’m going to do everything that I can
                                                                G.H. was smiling and making sounds. Hamilton noted
to change things and keep them that way and give her a
                                                                that G.H. appeared to be healthy and to have all her needs
good life, if permitted.” Mother testified that it was in
               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                     18
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

met. Hamilton testified that she had seen G.H. the week        Mother could possibly use with that person again, that it
before the termination trial and that G.H. was doing well;     would concern her if Mother did not answer the question
she was walking, was interacting with other children, was      on whether she had consumed alcohol within the last
trying to talk a little bit, and was eating well.              three months, and that it would concern her if Mother had
                                                               started to hang around friends with whom she had
Hamilton said that Mother properly cared for G.H.              previously used methamphetamine. She did not, however,
because she provided her with food, clothing, and shelter.     change her recommendation.
When G.H. was sick in May 2014, Mother stayed home
from work and took care of G.H. Hamilton testified that
Mother was very concerned about G.H.’s development
and had talked to the day care about different activities
that she could do at home with G.H. to promote healthy                         b. Hamilton’s Supervisor
development. Mother also encouraged G.H. in her
walking and was very protective of G.H. When G.H. had          Terica Brager testified that she had served as Hamilton’s
scratches on her in June 2014, Mother reported them to         supervisor on G.H.’s case. Brager testified that CPS’s
Hamilton, who followed up with the day care and                policy is that if parents are able to change their situation
required them to prepare an incident report explaining that    and provide safety and the basic needs of their children,
G.H. had fallen on some wood chips. Hamilton testified         then reunification is a possibility. Brager said that she
that Mother showed affection to G.H. with kisses and           tells parents that when they acknowledge why they are
hugs and that G.H. hugged Mother back. Hamilton                not doing a good job, complete the tasks that CPS asks
testified that she had not seen Mother physically              them to do, and demonstrate what they have learned, then
discipline G.H.; Hamilton said that Mother disciplined         CPS can look at returning their children. Brager testified
G.H. by telling her “no.” Hamilton testified that she had      that the Department’s goal is safety and permanency and
never seen G.H. fearful of Mother. Hamilton testified that     that the hierarchy of their goals does not include keeping
Mother properly supervised G.H. and that Mother                siblings together—that is merely a “best practice.”
understood G.H.’s needs and capabilities because she
knew exactly what G.H. wanted by the way that she              Brager testified that Mother had made the decision to do
moved or cried.                                                intensive rehab instead of outpatient rehab and that was a
                                                               sign that she really wanted to get clean. Brager testified
*10 Hamilton testified that Mother’s life had improved         that she had not allowed Mother to have G.H. with her at
since the monitored return in February 2014 because she        the VOA Light Program but then allowed her to have
had obtained full-time employment, had lined up                G.H. with her at the Salvation Army due to the length of
affordable housing if she was allowed to keep G.H., had        time that Mother had been drug free. Brager testified that
saved up money, and had established a good support             CPS had advocated for the return of G.H. to Mother in
system of family and friends to help her.                      February 2014 because Mother had been compliant “in
                                                               everything that we’ve asked,” she had been clean and
Hamilton testified that it was not in G.H.’s best interest     sober, she had a safe place to bring G.H. to, and she was
for Mother’s parental rights to be terminated because she      able to meet her needs. Brager admitted that she was
had shown that she could take care of G.H. and because it      cautious about asking the court in February 2014 to return
would cause confusion to G.H., who was “very bonded”           G.H. to Mother because she had a long history of drug
to Mother. Hamilton testified that she was aware of            use, “[b]ut she ha[d] done what she needed to do” to
Mother’s long addiction to methamphetamine, her                eliminate the safety risk to herself and to G.H. Brager
criminal convictions, and her domestic violence issues         testified that it gave her further peace of mind that
and that her recommendation remained the same: she             Mother’s case aide at the Salvation Army was watching
would not recommend terminating Mother’s parental              out for G.H. while she was in Mother’s care.
rights to G.H. Hamilton testified that it was in G.H.’s best
interest for Mother to be appointed permanent managing         *11 Brager said that she had sat through the trial and had
conservator because Mother had shown that she could            seen the exhibit with the red frozen beverage at Razzoo’s;
maintain stable housing, could feed G.H., could keep a         had heard the testimony that Mother went to the races and
job, and could remain drug free.                               to Razzoo’s with Joe and had taken G.H.; and had heard
                                                               the testimony that on a couple of occasions, Mother had
On cross-examination, Hamilton testified that it would         been around her former meth-using mother-figure Edie.
concern her if Mother was spending any amount of time          Brager testified that these things concerned her because
with someone she had used drugs with in the past because       (1) if someone had concerns that Mother was drinking, he
                                                               or she did not make CPS aware so that they could address
               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                     19
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

it, and (2) Mother was around old people, places, and           or interacting with people from her past for “four whole
things so early in her sobriety. Brager testified that this     months” but that instead the evidence showed that there
information was not enough for her to change her                had been “instances of things that she’s done.”
recommendation of reunification because a relapse did
not mean that CPS was going to go and pick up G.H.              Brager testified that if the Intervenors knew about the red
Brager testified,                                               frozen beverage and about Mother’s interactions with
                                                                Edie and Joe and did not call CPS, that would be
There’s a lot of different factors that we have to              concerning. Brager testified that it would have been in
look at, but, more importantly, it’s do we need                 G.H.’s best interest for the Intervenors to have called
to go back and get something that she may have                  CPS. Brager testified that it was ultimately the client’s
missed in treatment before? Does she need to go                 responsibility to report behavior to her and clarified that
back and do 30 more days inpatient and take the                 she was not blaming the Interveners for not contacting her
baby with her? There’s a lot of different options               to report Mother’s behaviors.
for one. But there’s definitely room to grow
from the mistake and not just yank and start
completely over.

Brager said that if she had been made aware of any                       c. Mother’s Initial Probation Officer
alcohol use, she would have instructed the caseworker to
make an unannounced visit every week and to test Mother         *12 Laure Dulany, who served as Mother’s probation
for alcohol. Brager said that she would have also               officer from July 2013 to March 2014, testified that she
instructed the Salvation Army to give Mother a                  had monitored Mother while she was in the VOA Light
Breathalyzer test every time she returned.                      Program and then in aftercare. Mother was required to
                                                                report to Dulany twice a month, and Dulany performed
Brager testified that she did not think it was in G.H.’s best   one home visit each month.
interest for Mother’s parental rights to be terminated
because this was the first time Mother had really tried to      Mother’s hair follicle drug test was submitted on January
get clean the right way and that it had worked so far for       15, 2014, which tested her for the previous ninety days,
her. Brager believed that there were other options besides      and it came back negative for all substances. The
terminating Mother’s parental rights to G.H. Brager’s           following month, Dulany and her supervisor decided that
preference was for Mother to be named G.H.’s permanent          Mother could be moved to a regular probation caseload
managing conservator. Brager found comfort in the fact          and would not have to report as often because she had
that if Mother was appointed G.H.’s permanent managing          done very well in aftercare; Mother had successfully
conservator, she would have housing for nine months             completed all of her aftercare requirements, including
from the Wrap–Around Program. Brager said that if               attending an aftercare treatment group once a week,
Mother stayed at the Salvation Army, she would have             attending AA or NA twice a week, providing a urine
support there. Brager testified that because Mother was on      sample twice a week, reporting to Dulany as she was
probation for five years, the probation department would        scheduled to, and being at the Salvation Army when
call CPS if there was a concern. Brager believed that the       Dulany had scheduled home visits with her. Dulany
church, the day care,18 the family, and others would            testified that Mother had worked hard on the terms and
continue watching out for G.H. Brager testified that if the     conditions of her probation during the time that Dulany
jury did not feel comfortable with CPS being out of             had handled her case because Mother did everything that
Mother’s      and     G.H.’s     lives,    her    alternative   was required of her; she finished all of her aftercare
recommendation would be for the jury to appoint the             requirements with no problems, found a stable place to
Department as G.H.’s permanent managing conservator,            live, rode the bus everywhere she needed to go, and
which would allow the Department more time to monitor           obtained a part-time job at Dollar Tree.
the situation and put additional resources in place to make
sure that G.H. continued to be safe.                            Based on the way that Mother had progressed, Dulany
                                                                believed that Mother had a good chance at maintaining a
On cross-examination, Brager admitted that with all of the      clean, healthy lifestyle because Mother had not given
protection currently in place—the probation department          Dulany any reason to fear that she would not maintain her
and the Salvation Army—she did not know about                   sobriety.
Mother’s contact with Edie or Joe or about the trip to
Razzoo’s. Brager testified that she did not think that the
evidence showed that Mother had been going to Razzoo’s
               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                     20
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

   d. Mother’s Probation Officer at the Time of the
                 Termination Trial

Rhonda Perine, Mother’s probation officer at the time of
the termination trial, testified that one of Mother’s            f. Mother’s Counselor from October to December
probation conditions required her to pay fees and fines                                2013
and that Mother was making an effort to pay the
delinquent supervision fees, which included $630 in            Angela Ceglar, Mother’s counselor at the probation
probation fees; $645 in lab fees; and $1,744 in court fees.    department, testified that she had worked with Mother
Perine testified that another condition of Mother’s            from October to December 2013. During the counseling
probation required her not to use, possess, or consume         sessions with Mother, Ceglar identified two problems and
any alcoholic beverage. Perine said that if Mother was         two goals. Ceglar testified that problem number one was
caught consuming alcohol, she would be given a                 that Mother’s substance use had interfered with her ability
violation, and the court would be contacted; it would be       to achieve a healthy lifestyle; the goal with that was to
up to the judge whether to revoke Mother’s probation and       develop a substance-free lifestyle. Ceglar testified that the
send her to prison. Perine, however, testified that Mother     second problem was that Mother’s criminal conduct had
was in compliance with the conditions of her probation.19      interfered with her ability to achieve a healthy lifestyle,
                                                               and so the goal was to develop a crime-free lifestyle.
                                                               Ceglar testified that in addition to the two goals they were
                                                               working toward, Mother was required to attend NA or AA
                                                               at least twice a week and to provide her verification, to
  e. Mother’s Counselor at the VOA Light Program               obtain a sponsor through the program, to attend group, to
                                                               obtain employment, to meet with her supervision officer,
Jessica Applegate testified that she was Mother’s              to meet with an individual counselor, and to follow the
counselor beginning in July 2013 while she was at the          conditions of her probation.
VOA Light Program. Mother told Applegate during the
initial session that she was in extreme need of treatment      Ceglar testified that she worked with Mother individually
and that treatment was extremely important to her.             and discussed situations that would come up in her life
Mother’s treatment program was broken down into legal          that were high-risk situations or would trigger her desire
problems, family and social problems, substance abuse or       to use. When Ceglar discussed triggers specific to Mother,
substance use, employment, and discharge and aftercare.        Mother identified old places where she used to use drugs
Applegate testified that Mother had attended all the           and old friends with whom she used to hang around and
groups, had completed her work, and had established            with whom she had previously used drugs. Ceglar also
some boundaries.                                               discussed with Mother that a meth pipe or the smell could
                                                               be a trigger. They talked through those triggers and used
When Applegate switched jobs to work for the probation         some of the skills that Ceglar had taught, as well as the
department, she worked with Mother from October 2013           skills that Mother had learned at the VOA Light Program,
to January 2014; Applegate was the facilitator for the         to help her identify how to get through that. Ceglar
weekly aftercare classes that Mother was required to           testified that Mother had already put all her old friends
attend. During the sessions, Mother participated and           out of her life.
demonstrated her understanding of the concepts being
taught.                                                        Ceglar met with Mother on December 5, 2013, and made
                                                               the assessment that Mother appeared to be dealing well
*13 Applegate testified that it would be a problem if          with reintegrating herself back into her family and was
Mother had consumed alcohol during the last few months         able to process the time that was needed for some people
because her conditions of probation stated that she was        to forgive without being impatient about it. When Ceglar
not allowed to drink alcohol and because “depending on a       stopped working with Mother at the end of December
specific person, a drink could lower you[r] inhibitions[,]     2013, Ceglar believed that Mother was motivated to
and all of a sudden[,] you are on to different things, like    maintain sobriety and a crime-free lifestyle because
drugs.” Applegate testified that if Mother had established     Mother’s actions demonstrated that she was doing
healthy boundaries and could control the location of           everything she needed to meet her conditions of
where they met, it would be okay for Mother to associate       probation, including submitting urine samples that came
with people from her past but that it was a possibility that   back negative for all drugs. Ceglar testified that Mother
meeting up with people from her past could trigger a           had demonstrated that she could successfully use mental
relapse.                                                       self-control skills and that Mother had showed insight into
               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                      21
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

her past substance abuse behaviors by recognizing that the     care of G.H., and had asked for help when she needed it.
substance had played a part in what she had done to the        Githengu testified that she believed that Mother had
people in her life, including her family and her children,     changed and that Mother deserved a second chance.
and by changing her lifestyle to make sure that it would       Githengu believed that Mother should be allowed to keep
not happen again.                                              G.H. because Githengu had not had any problems with
                                                               Mother and had seen her taking care of G.H. Githengu
Ceglar believed that the skills Mother had learned at the      believed that Mother could provide “all the protection and
VOA Light Program and through her therapy sessions,            everything the child need[s] from a mother.”
along with a supportive environment and continuing with
NA/AA, would provide Mother with the foundation for a          On cross-examination, Githengu testified that Mother was
drug-free lifestyle going forward. Ceglar did not believe      part of the S.T.A.R.T. Program at the Salvation Army;
that stress would cause Mother to relapse because she had      that Mother had undergone random alcohol tests; that
already dealt with some stressful situations while             Mother would be breaking the rules if she drank alcohol;
reintegrating back into life after her treatment and had not   and that as far as she knew, Mother had not broken any
relapsed.                                                      rules at the Salvation Army.

*14 On cross-examination, Ceglar testified that she would
be concerned if Mother had used any alcohol or illegal
drug within the three months preceding the trial and that
she would be concerned if during that time, Mother had                 h. Case Manager at the Salvation Army
started to make contact with some of her old friends with
whom she used to use methamphetamine. Ceglar testified         Tanya Porter–Hodges testified that she served as the case
that those are some small steps that could lead to a           manager of the women’s S.T.A.R.T. program at the
relapse.                                                       Salvation Army. Porter–Hodges testified that she assists
                                                               mothers by helping them set goals, create a budget, find
                                                               employment, and find childcare. She also assists mothers
                                                               with finding long-term childcare and housing and with
                                                               budgeting money to transition successfully out of the
     g. Mother’s Case Aide at the Salvation Army               program.

Tabitha Githengu testified that as a case aide at the          Porter–Hodges testified that Mother had been very
Salvation Army, she enforced the Salvation Army’s rules,       cooperative during the nine months that Porter–Hodges
gave drug tests, and transported residents. Githengu           had worked with her. Porter–Hodges believed that Mother
testified that since December 2013, Mother’s urinalyses        had made positive changes in her life because she had met
and Breathalyzer results had never posed a concern and         the goals that they had set and because she had done
that she had never reported Mother to those in                 everything that she was supposed to do as far as raising
management at the Salvation Army for drug or alcohol           G.H. while she was at the Salvation Army. Porter–Hodges
use. Githengu testified that Mother was very cooperative       testified that some of the goals Mother had met included
with her and that she always provided a urine sample right     finding employment, finding day care for G.H., and
away.                                                          budgeting and saving money to pay for her probation fees.

Githengu testified that when she went to Mother’s room         Porter–Hodges had never seen G.H. unattended; Mother
in the evenings, Mother was feeding G.H. in her high           had abided by the Salvation Army’s rule that children
chair. Githengu said that Mother gave G.H. all the             have to be with their mothers at all times. Porter–Hodges
nourishment she needed and that she had never seen G.H.        had witnessed Mother caring for G.H., feeding her,
looking uncared for. Githengu said that she had never          reading to her, playing games with her, and putting
seen G.H. act fearful of Mother. Githengu testified that       together puzzles with her. Porter–Hodges testified that
based on what she had observed, Mother possessed an            Mother had provided G.H. with adequate health and
understanding of G.H.’s needs and capabilities because         nutritional care.20 Porter–Hodges saw Mother nurturing
Mother met “all her physical needs, everything the child       G.H. when she had a fever; Mother picked her up and
needs from a mother.”                                          rocked her and abided by the rule to not have medication
                                                               in the room. Porter–Hodges testified that she had never
Githengu testified that Mother had made positive changes       seen G.H. fearful of Mother. Porter–Hodges had not seen
in her life during the half year that she had been at the      Mother attempt to physically discipline G.H.; she said that
Salvation Army; Mother had followed the rules, had taken       mothers know coming into the program that no physical
               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                    22
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

discipline is allowed. Porter–Hodges testified that Mother    parental rights terminated to another child based on
had no violations during the nine months that she had         endangerment grounds.
been at the Salvation Army.
                                                              Ms. Lori believed that Mother had made positive changes
*15 Porter–Hodges testified that the Salvation Army is a      in her life in the year preceding the trial because she had
safe and stable living environment for Mother and G.H.        watched the transformation every single day for the last
because there is twenty-four-hour security. Porter–Hodges     year; Ms. Lori had spent time running errands with
testified that there are programs available to help Mother    Mother, Mother had eaten with Ms. Lori’s family on
parent and provide for G.H., including the Wrap–Around        Sundays after church, and they had spent time together in
Program,21 which would provide ongoing case                   prayer. Ms. Lori said that she had worked with other
management for nine months. Porter–Hodges testified           women from her church who had gone through drug
that Mother had been accepted into the program but that it    rehab and that she had come to know what was genuine
was on hold because Mother did not have custody of G.H.       based on their willingness to start totally over. Ms. Lori
                                                              testified that Mother had been “in absolute compliance
On cross-examination, Porter–Hodges testified that the        with everything that I have been led to work with her on,
only time she knew of when Mother had asked for               teach her, whether it’s emotionally, spiritually.” Ms. Lori
weekend leave was prior to G.H. being returned to her.        testified that Mother was an exceptional case based on her
Porter–Hodges was not aware of any time when Mother           level of involvement with the church and that it had
had asked for permission to go to the races with Joe, nor     definitely helped her success rate.
was Porter–Hodges aware of Mother having any visitors
other than her mentor, Ms. Lori.                              Ms. Lori testified that Mother loves G.H., plays with her,
                                                              adores her, and cherishes her and that they interact very
                                                              well together. Ms. Lori believed that Mother understood
                                                              G.H.’s needs and capabilities because she nurtured and
                                                              cared for her. Ms. Lori testified that when G.H. was with
                   i. Mother’s Mentor                         Mother in Ms. Lori’s home, Mother never left G.H.’s
                                                              side. Ms. Lori said that she had seen Mother be patient
Ms. Lori, who had created a 501(c)(3) nonprofit               with G.H. Ms. Lori testified that Mother had disciplined
organization to work with women who had gone through          G.H. with words in a stern voice to get her attention if
rehab, said that she had been doing ministry with the         something was going to harm her. Ms. Lori had not seen
VOA Light Program for approximately a year and a half         G.H. fearful of Mother.
and that she had worked with women in addiction
intermittently for four or five years prior to that. 22 Ms.   *16 Ms. Lori testified that the “dailyness” of being a mom
Lori explained that her church has a ministry where they      can become very challenging but that Mother “has not
bring the ladies in the VOA Light Program to church           broken step. She just keeps continually striving to do
every Sunday and every Wednesday night and invest             everything that she needs to do to be a really good mom,
God’s Word in them during the ninety days that they are       and she’s doing a great job.” Ms. Lori said that Mother
in the program. If the ladies chose to go to another          was always willing to take any parenting advice or tips
program for further help, like the Salvation Army, Ms.        that Ms. Lori offered.
Lori and other ladies from the church walked alongside
them.                                                         Ms. Lori testified that Mother provided G.H. with safe
                                                              and stable housing at the Salvation Army because the
Ms. Lori testified that she knew Mother from her church’s     rules there protect the women and the children. Ms. Lori
ministry, that she was Mother’s mentor, and that they had     testified that she believed Mother could meet the physical
spent time together two to three times per week for the       and emotional needs of G.H. now and in the future
past year. Ms. Lori testified that she was aware of           because she had seen Mother do it time and time again.
Mother’s past—that Mother had been a long-time
methamphetamine user; that Mother had stopped using           Ms. Lori testified that Mother had an adequate support
methamphetamine a year before the trial; that Mother was      system made up of “a growing realm of friends and
on felony probation for methamphetamine possession;           people” from church who were willing to meet her
that Mother had been convicted for causing bodily injury      physical, emotional, or spiritual needs.
to a child and for assault bodily injury to a family
member; that up until a year prior to the trial, Mother had   Ms. Lori testified regarding other programs that Mother
been both a perpetrator and a victim of domestic violence     could participate in that would help her parent and
with several men for many years; and that Mother had her
               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                   23
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

provide for G.H. Ms. Lori said that Mother had completed         *17 Ms. Lori testified that Mother had five rehearsals
training at Cornerstone23 that helped people find and            with her previous children but that was during her
interview for jobs and build a resume; immediately upon          addiction, “[w]hich is totally different.” Ms. Lori agreed
completion, Mother obtained a very good job selling              that in order for it to be different, Mother has to remain
shoes. Ms. Lori said that at the time of the termination         drug free.
trial, Mother was going through a twelve-week study on
parenting at their church.

Ms. Lori testified that it was not in G.H.’s best interest for
Mother’s parental rights to be terminated because Mother                             j. Mother’s Boss
had done “everything that she’s been asked to do to be
[G.H.’s] mother.” Ms. Lori believed that Mother should           Rick Baggett, the owner of the shoe store where Mother
be appointed G.H.’s permanent managing conservator               worked, testified that she had been working with him as a
because “a person can change from the inside out. And            salesperson for approximately three months. Baggett
she has.” Ms. Lori testified that she would continue her         testified that Mother made $400 to $500 per week and
relationship with Mother and G.H. after the case and that        that her pay varied because her job was based on
she would protect G.H. “[a]t all costs.” Ms. Lori said that      commissions. Baggett testified that Mother does a “really
if G.H. was at risk, she and her husband would be the first      good job.” Baggett had never seen Mother get upset or
to intervene for the protection of G.H.                          frustrated at customers. He had not received any
                                                                 complaints about Mother from any of his employees, and
On cross-examination, Ms. Lori testified that Mother was         he had not encountered any problems with Mother.
not perfect and was going to continue to make mistakes,          Baggett testified that Mother arrived at work on time and
such as in parenting, but that Mother would not make             that he did not have any concerns that Mother might be
mistakes that put G.H. at risk because that part of              using any type of substances while she had been working
Mother’s life was over. Mother had changed her attitudes,        for him.
her thought processes, and her default reactions.
                                                                 Baggett, who was involved with an organization that
Ms. Lori testified that Mother knew that being around            ministered to the families of inmates and helped guide the
people with whom she had previously used drugs was not           inmates back into society upon their release from
going to help her succeed. Ms. Lori knew that Mother had         incarceration, testified that he was aware of Mother’s
described Edie as “like a mother” and that Mother had            legal issues and drug problems and that she seemed to be
previously used methamphetamine with Edie. Ms. Lori              doing well as compared to other people he had worked
knew that Mother had seen Edie a couple of times at              with in his ministry. Baggett considered Mother an asset
funerals when their mutual friends died but testified that,      to the store and testified that he expected Mother’s
as far as she knew, Mother had not had any social or             employment to continue but that if she left and applied
continued contact with Edie. Ms. Lori said that Mother           again, he would hire her.
had seen Joe once when they went to the races, but Ms.
Lori did not know if they had eaten at Razzoo’s.

Ms. Lori testified that it would not be in Mother’s best                                 k. Father
interest to consume alcohol; it was prohibited by her
probation and was against her succeeding because alcohol         Father testified that he had known Mother for eleven
is a drug. Ms. Lori testified that Mother had not admitted       years and that she was no longer the same person; he said
to her that she had possibly consumed an alcoholic drink         that she is now a leader and that she inspires him. Father
within the three months prior to the termination trial. Ms.      said that Mother is a loving, wonderful person who loves
Lori testified that if she were at a restaurant and saw          G.H. and all of her children, despite what she has been
Mother drinking alcohol with G.H. present, Ms. Lori              through with them.
would confront Mother, call her probation officer if she
had consumed alcohol, and call CPS if G.H. were at risk.
Ms. Lori said that Mother’s parental rights should not be
terminated if she had taken several sips of an alcoholic
beverage because that would not keep her from taking              4. Testimony from Son Who Recognized Mother’s
care of her child.                                               Change But Was Torn Over the Issue of Terminating
                                                                             Mother’s Parental Rights

                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                    24
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

Dustin testified that he had lived with Mother until he was   Dustin testified that he had been incarcerated on the
ten years old, and then he went to live with his father       possession charge for eleven months at the time of the
because he and Mother never really got along. He              termination trial, that Mother and G.H. had come to see
explained that he was stubborn as a child and did what he     him, and that Mother had put money in his jail account.
wanted, so he could not blame it all on Mother. Dustin        He said that Mother and G.H. came with Sara, who is the
said that whenever he fought with his father, he would run    mother of his children and with whom he had previously
to wherever Mother was staying. Dustin said that Mother       seen Mother use methamphetamine. Mother had visited
always tried to make sure that he had a place to stay if he   him twice a month for eight months, and Dustin had
needed one. Dustin said that he had also lived with           observed changes in Mother; she seemed to be doing
Mother off and on at his grandmother’s house after            better with her life because she had a job and was not
Mother was released from prison.                              using drugs. He said that due to his incarceration, he
                                                              could not see her daily behavior, but he believed that
Dustin did not feel that Mother was in the greatest hands     Mother was being monitored enough “to where she can’t
with the men she had dated because her ex-boyfriend           mess up.”
Rowdy was “real mean to her.” Dustin saw Rowdy beat
Mother on three or four occasions—hitting Mother on the       When asked for his opinion on whom G.H. should live
face, fighting with her, and throwing objects at her. This    with, Dustin responded, “I mean, a kid should always be
occurred while Mother was pregnant with G.H. Mother           with [her] parents, but, then again, I don’t want to see
talked about leaving Rowdy but did not leave him after        [G.H.] end up in the same position that I ended up in. So I
the first time that she talked to Dustin about it. Dustin     don’t exactly know what to say to that.” Dustin testified
eventually helped Mother move out of the house. Dustin        that he thought everyone deserved a chance to care for
had also seen Mother and Father argue, fight, and throw       their children but that he would be very leery about giving
objects at each other.                                        Mother a chance to parent G.H. Dustin said that he had
                                                              never really seen Mother clean while he was growing up, 24
Dustin first used marijuana with a friend when he was         so he was not sure if she could parent G.H. Dustin
thirteen or fourteen years old. When he was fifteen or        testified that the Intervenors could provide G.H. with a
sixteen years old, Dustin started using cocaine with          stable and safe environment and that he had no concerns
friends but used for only a couple of months. At age          if G.H. were to live with them.
sixteen, Dustin used methamphetamine for the first time
when Mother gave it to him. After Dustin used
methamphetamine with Mother, he did not use it again
until a couple of months later when he used it with friends
and then started using it on a regular basis. Dustin quit      5. Testimony from Those Who Expressed Skepticism
using for a couple of months and then started using again                Concerning Mother’s Changes
with Mother and used “pretty much continual[ly],” though
not always with Mother.
                                                                                       a. Justin
*18 Dustin testified that he saw Mother use                   Mother’s son Justin testified that he had lived with
methamphetamine when she was six or seven months’             Mother until he was eleven years old, that he had moved
pregnant with G.H. Dustin said that he told Mother that       in with his father when Mother went to prison, 25 that later
she should not be using methamphetamine while she was         he had moved back in with Mother, and that he had
pregnant; he said that she did not respond but did what       ultimately moved back in with his father and stayed there
she wanted. Dustin thought that Mother had probably           until he was fifteen or sixteen. Justin said that he had also
used methamphetamine during the holidays in 2012 while        lived with Mother’s parents at one time and that he had
she was pregnant with G.H. but that she was not using         been living with Aunt Rhonda for eleven months at the
right before they—Dustin, Mother, and Father—were             time of the termination trial.
arrested on January 31, 2013.
                                                              Justin testified about his home life with Mother and said
Dustin testified that Mother received five years’ probation   that a lot of Mother’s boyfriends were abusive. Justin had
for her possession charge and that Mother told him when       never known Mother to have a job outside the home; he
she came back from court that she had to testify against      said that she used to babysit children and probably sold
him if he went to trial on his charge. He pleaded guilty to   dope. When asked whether Mother had tried, in her own
possession of methamphetamine.                                way, to be a parent, Justin said that she “sort of” tried but
                                                              that she did not show anyone attention because her mind

               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                     25
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

was “just out there with the drugs.”
                                                              Justin testified that his criminal history included
*19 Justin testified that in 2000, when he was eleven or      possession of a prohibited firearm under eighteen inches,
twelve years old, Mother bit him during an argument. He       a couple of theft charges, and burglary of a building.
explained that Mother became physical first by trying to      Justin said that the crimes he had committed were related
hit him with her hand. Justin said that in response, he had   to methamphetamine because he was stealing to pay for
grabbed her hands and had pinned her against the wall,        his drugs, and thus he blamed his criminal past on starting
that Mother had gotten free and had hit him once, that he     to use methamphetamine with Mother.
had grabbed her, that they had gone to the ground, that
she had tried to hit him again, that he had grabbed her       Justin said that he became sober because he was in prison
hands, and that she had bitten his cheek. The bite broke      for four years and had gone without using
the skin and caused bruising, but Justin did not go to the    methamphetamine long enough to where he no longer felt
hospital. Mother was arrested for the incident.               the need for it. Since his release from prison at the end of
                                                              August 2013, Justin had maintained a drug-free lifestyle
Justin testified that Mother used to “smack us” in the back   and had not had any contact with Mother apart from
of the head and that it knocked him down once or twice.       seeing her in court and seeing her once at his
Justin said that there was a piece of trim with duct tape     grandmother’s house. Mother had texted him a couple of
around it that had his name and his brothers’ names           times, but he said that he did not want anything to do with
written on it; Mother used that as a paddle to spank them     her because she was a negative influence on him. Justin
on the bottom and sometimes the legs if they moved while      believed that he had beaten his meth addiction but that
she was spanking them. Justin felt that Mother was            Mother could not beat hers because he had used for only
excessive in spanking him.                                    four years, not for fifteen years like Mother, and because
                                                              he had remained clean for the four years he spent in
When Justin was seventeen or eighteen years old, Mother       prison. Justin also attributed his success to cutting all of
threw a glass candleholder at him during an argument; it      his old ties, including those with Mother, and to making
hit him in the back of the head as he was leaving. The        the decision not use drugs.
injury did not require stitches.
                                                              *20 Justin said that his purpose in testifying against
Justin started using marijuana at age seventeen and started   Mother was that he did not want to see her ruin another
drinking alcohol at age eighteen. Justin said that he had     child’s life. Justin felt that Mother would ruin G.H.’s life
also used cocaine and that it had put him to sleep. Justin    because every time Mother was released from prison she
testified that he did “weed” and “coke” in the same room      had said that she was going to stop using drugs but never
with Mother and that she had told him to leave the “coke”     did. Justin believed that this time would be no different
alone and to be safe out there on the streets with these      “[b]ecause you can only tell somebody something so
products. Justin started using methamphetamine at age         many times[,] and they’re just not going to believe you no
eighteen and first used with Mother, who provided the         more.” Justin did not believe there was a chance of
drug. Justin testified that when Mother told him that if he   redemption for Mother.26
was going to use methamphetamine, it ought to be with
her so that she could keep him safe, he understood that to    Justin said that people had told him that Mother was
mean that Mother had access to a purer form of the drug,      doing well, that she had a job, that she was attending
unlike the stuff that was on the street that was mixed with   church, and that she was completing all of her drug tests.
“bad stuff” and would kill people. After the first use of     Justin opined that Mother was being good only because
methamphetamine with Mother, it became an almost daily        she was on probation but that once that was over, she
occurrence for him to use methamphetamine with Mother         would return to her old habits. Justin said that Mother was
and continued until he went to prison around age twenty-      still hanging out with the same people, so he opined that
two. Justin, Dustin, and Mother first used together when      she was going to get in the same crowd and do the same
Justin was age twenty and Dustin was age eighteen. Justin     things. But Justin admitted that he had no personal
said that he continued to use methamphetamine with            knowledge that Mother was continuing to hang out with
Dustin after Mother went to prison. Justin said that he had   all of her old friends.
used methamphetamine with Mother’s friends, that they
used to hang out at Edie’s house, that he had more than       Justin had never seen Mother with G.H., but he did not
likely bought methamphetamine from Edie, and that he          believe that Mother could adequately parent G.H. When
had seen Mother purchase methamphetamine from Edie at         asked what his specific concerns were about G.H. living
least ten times.                                              with Mother, he said, “I mean, she’s never going to—I

               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                    26
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

mean, the money she makes, she can’t raise no kid. I           because she had beat him and because she had offered
mean, even with the benefits and all of that. And, you         him drugs and told him to come to her if he ever wanted
know, she’s going to scream and holler, probably go back       to do drugs so that she could make sure that he did not get
down to using drugs again. She’s got a temper.” Justin         the “wrong stuff.” Trey said that Mother had offered him
said that tempers run in their family and that once they get   “meth, ... weed and other pills and all kinds of other
mad, they “don’t even think no more. You just kind of          stuff.” Trey said that the first time that Mother offered
blackout and stuff happens.” Justin said that he was           him marijuana was when he was about fifteen years old,
concerned that Mother would lose her temper with G.H.          but he did not take it. Trey said that Mother had bought
and that she might be slightly abusive. Justin explained       drugs from Father and had given them to him.
that babies scream and cry and that Mother would
probably yell because she did not have the patience for        Trey said that he was not like his brothers because he
that. Justin said that Mother would probably have had a        made sure that he stayed away from the lifestyle that
better chance of paying attention to others if she was not     Mother had lived. Conversely, Trey said that Mother had
on drugs but that being off drugs would not help her anger     given him Xanax pills, he had tried them, and he had
problems or her ability to provide for a child.                liked them; Xanax became his drug of choice, and he
                                                               became addicted to it. Trey said that Mother gave him
Justin thought that it would be in G.H.’s best interest for    about three or four Xanax pills when he was a user. He
Mother’s parental rights to G.H. to be terminated. Justin      said that he had straightened up and was no longer taking
thought that G.H. would be a lot better off with Aunt          drugs because he had seen Mother’s life and his brothers’
Intervenor because she had a stable home and because           lives and did not want that to be his life. Trey testified
G.H. would attend good schools, have a good family, and        that Mother’s drug use had a detrimental effect on him
be raised differently that he was.                             and her other children.

                                                               After Mother was released from prison, she came to live
                                                               with Trey and his father for six months; Trey said that he
                                                               was sixteen years old and that he took her in because no
                         b. Trey27                             one else in the family wanted to take care of her. Trey
                                                               said that he wanted Mother to stay with him because she
Trey said that he wanted to testify because based on his       was still his mom and because he thought that she would
experience and what he saw growing up, Mother was not          straighten up. When Mother moved in, she brought a box
mother enough to take care of G.H. Trey testified that he      with birth certificates and social security cards and said
had pretty much raised himself and that he was a good kid      that it was from when she used to steal people’s identities;
because he had stayed away from drugs.                         she said that she wanted to get rid of it, and Trey’s father
                                                               disposed of it in a dumpster.
Trey said that he had only lived with Mother before he
was one year old; his father took him away from Mother         Trey said that Mother was physically abusive to him
when she tested positive for methamphetamine.28 Trey           when he was living with his father after she got out of
said that he had lived with his father off and on and that     prison. Trey said that Mother had hit, pushed, and kicked
he had also lived with his cousins. At the time of the         him and that she had threatened to knock his head off
termination trial, nineteen-year-old Trey was living with      with a broomstick handle. On one occasion, Mother had
his grandparents, who were Mother’s mother and her             grabbed a liquor bottle and had hit him on the ankle with
stepfather.                                                    it. On another occasion, when Trey attempted to leave the
                                                               house to go to his grandparents’ house to call CPS,
*21 Trey said that when he was little, around ages three,      Mother and Dustin held him down; when Trey broke free
four, or five, Mother slept all day due to her                 and made it to the door, Mother and Dustin slammed the
methamphetamine use29 and that she beat him—slapping           door on Trey’s leg and made him fall. Trey said that
him wherever she could—with wire hangers and a                 Dustin and Mother dragged him by the hair and started
telephone if he tried to leave the house because she           beating him—hitting him and kicking him.
wanted to make him stay in the bed. Trey said that this
occurred a lot in his life—every time he was at his            Trey said that while Mother was living with him and his
grandparents’ house. His father eventually kept him from       father, she sent him to juvenile detention. Trey said that
going to his grandparents’ house because Mother was            he had a friend come over who was black and gay and
there.                                                         that Mother and Trey’s father had called the friend names.
                                                               Trey told Mother and his father not to call his friend
Trey testified that Mother was a bad influence in his life
               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                     27
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

names. Trey’s father pushed Trey into the dresser, and           Trey testified that during the previous year, he had seen
Trey pushed his father back into the dresser, grabbed a          Mother with Edie and that Mother had promised when she
screwdriver, and threw it at the wall. Mother called the         got out of prison that she would not go around Edie
police and said that Trey had intentionally tried to stab his    because that is where her addiction started. Trey said that
father in the neck with a screwdriver, resulting in Trey         Mother “still goes around [Edie] today.” Trey said “it’s
going to juvenile detention.                                     been probably close to about a year” since he had been
                                                                 with Mother and Edie. Mother wanted him to get a
*22 Trey testified that while Mother lived with him, she         haircut, and he went to get his haircut at Edie’s next-door
used his probation30 against him and told his probation          neighbor’s house. Trey said that Mother told him that she
officer that she wanted Trey home by 8:00 p.m. She also          and Edie had paid for his haircut with methamphetamine.
tried to manipulate him to get him in trouble and told him
that she would get him locked up. Trey said that he              Trey said that he did not testify at the hearing in February
decided that he had endured enough of Mother’s antics            2014 because he had to work that day. If he had testified,
and moved in with his cousins so that he could finish his        he would have said that G.H. should not be placed with
probation. At the end of Trey’s probation, his probation         Mother because of his concerns about using drugs, getting
officer told him that Mother had admitted that Trey did          beaten, and living in a shelter. He felt that the Intervenors
not intentionally try to stab his father in the neck with a      had a lot more to offer G.H. than Mother and that Mother
screwdriver but that it was too late. Trey asked Mother          was not fit to be a mother.
why she had lied to the police, and she said that she did
not want him to turn out like his brothers.                      Trey said that he had been around Mother and G.H.
                                                                 approximately ten times since G.H. was returned to
Trey testified that the house where Mother and Father            Mother. Trey testified that on one occasion when he was
lived was a crazy house. Trey said that he had helped to         with Mother and G.H. at Sara’s house, Mother wanted to
move Mother out of Father’s house because he beat her.           make some margaritas. Trey told Mother that he had to go
Trey said that he felt that this was no way for her live         to work. Trey said that he did not see Mother drink a
when she was pregnant because there was “nothing but             margarita because she got mad and ended up leaving.
meth users that were all around that house.”                     Trey testified that he had not heard Mother talk about
                                                                 wanting a drink after that incident.
Trey said that after G.H. was removed from Mother, he
had talked Mother into allowing the Intervenors to care          *23 Trey testified that he had seen Mother lose her
for G.H. He said that he told Mother that she was not fit        patience with G.H. “all the time”31 and said that “[s]he just
to be a mom because she did not have a job and did not           goes crazy.” He then explained that Mother did not want
have anything to take care of a baby but that the                to hold G.H. much and that Mother asked Trey or Sara to
Intervenors did because they were already caring for J.S.        hold G.H. He said that when G.H. was hungry, Mother
                                                                 stuck a bottle in her mouth, shut her up, threw her in bed,
After Mother finished inpatient rehabilitation, she texted       and shut the door. Trey testified that he was concerned
Trey occasionally, but he tried to avoid talking to her as       that things like that would continue to happen.
much as possible because he did not want to be around
“that lifestyle.” Trey explained that he had actually spent      Trey testified that one time when he kept G.H., he
time with Mother during the previous year because                changed G.H.’s diaper and saw that she had a rash on her
Mother was sometimes at Sara’s house when he went to             bottom. He told Mother, and she responded that he
see his nephews, but he said that he tried to stay away          needed to give her a bath because she had just picked her
from her as much as he could. On cross-examination,              up from day care. Trey asked if G.H. had eaten, and
Trey said that he did not intentionally try to see Mother;       Mother said that G.H. had not eaten all day. Trey fed
she was at Sara’s when he was there.                             G.H., and she “ate the whole entire can.” Trey said that he
                                                                 was concerned that the diaper had not been changed
Trey testified that Mother had offered him drugs during          because G.H. was soaking wet when he picked her up
the past year when she was hanging out with Sara. Trey           from Mother. Trey texted the Intervenors because he did
then explained that for his eighteenth birthday on April         not have much experience with babies. Trey also talked to
20, 2013, Mother had tried to give him a bottle of               his grandparents, and his grandmother took care of G.H.
whiskey, not drugs. He said that Mother told him that she        because he did not have any ointment. Trey said that the
had tried it and did not like it, so she was giving the bottle   following day, he took G.H. to Sara’s house because
to him.                                                          Mother did not want her that day. When asked about his
                                                                 testimony that Mother did not want G.H. the day after

                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                       28
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

Trey kept her, he said that he did not know whether           *24 When asked about his testimony that Mother had
Mother was working that day. He said that he knew only        offered him drugs since she had been out of rehab, Trey
that Sara had kept G.H. the next day and that other           said that it was around the time when she moved in with
relatives had kept G.H. the day after that. Trey testified    him and his father after she paroled out of prison. He then
that he knew that there was a CPS case pending but that       added that Mother had offered him drugs at Father’s
he had contacted only the Intervenors and his                 house. After additional questioning about when Mother
grandparents about his concerns regarding Mother’s care       had offered him drugs during the past year, Trey said it
of G.H.                                                       was at Father’s house;34 he was sure that it had occurred
                                                              after Mother was released from rehab. When confronted
Trey said that during the monitored return, Mother told       with the fact that Father had been in jail at the time that
him that if he ever wanted to get high, that they could get   Mother got out of rehab, Trey said, “Well, she offered me
high like dragons. He said Mother made this statement         drugs when she lived with [Father]. I don’t know exactly
when he, Mother, G.H., and Sara were in the car and were      when that was.”
talking about Mother’s past use and when she gave his
brothers drugs.                                               Trey said that he did not dislike Mother but that he did not
                                                              agree with the things that she did. He said that Mother had
Trey said that Mother had beaten him in the past year and     said many times that she was going to stop using drugs
that there were pictures. Trey believed that there was a      but that every time, she had gone back to using and
CPS case involving him as the victim since June 26, 2013,     always had an excuse.
because he had called CPS before, but he did not know
for sure. Upon further questioning, Trey said that he had     Trey testified that he wanted G.H. to go where she needed
been beaten by Mother within the last year or two and that    to go and to have a good life and not the life that he and
there were pictures. Trey said that there were multiple       his brothers had when they were little. He said that there
cases from a year to two years all the way up until he was    were other people who could take care of G.H. “way
sixteen years old. When asked to identify when Mother         more” than Mother. Trey testified that G.H. should be
beat him and a CPS case was opened with him as the            placed with Aunt Intervenor because she was the mother
victim between June 26, 2013 and April 20, 2014,32 Trey       he wished that he had. He said that Aunt Intervenor was
said it was after he graduated in June 2013. He could not     always there for her children and that there was nothing
remember the month and said that he had been beaten           that her children would ever do without. Trey testified
more than one time. Trey reiterated that the pictures were    that because of what he had seen, his opinion would not
in the cases. When asked the name of the investigator         change based on other witnesses’ testimonies that Mother
who took the pictures, Trey said that he had his cousin       had stayed clean for the year preceding the termination
take the pictures but that he did not remember her name.      trial.
He said that he had a bad memory but later said that he
remembered a lot from his childhood. When asked where
the CPS investigator came to talk to him, he said it was at
his house on Northwest 25th Street. He said that the
investigator asked him about how Mother was treating                             c. Uncle Intervenor
him, and then she took pictures. He said that the
investigator was a woman with short hair. He did not          Uncle Intervenor testified that he had been married to
know when the investigator came to talk to him. When          Aunt Intervenor for two years35 and that he had a son from
asked to describe what happened in June 2013, Trey said       a previous marriage who lived with his ex-wife. Uncle
that Mother hit him at his house on Northwest 25th Street.    Intervenor testified that he had dealt with family members
When asked what he was doing when he got hit, Trey            who had struggled with addiction, including his brother
said. “I mean, it was just an incident. She got mad.” That    who had died from methamphetamine use. Uncle
was all the detail that he would provide; he kept telling     Intervenor testified that he had not had any problems with
the prosecutor that he could look at the CPS case. 33 When    drugs.
asked who was present when Mother had beaten him
within the past year, Trey said that Mother and Dustin        Uncle Intervenor testified that G.H. came to live with him
were present. When confronted with his prior testimony        and Aunt Intervenor in May 2013 and stayed with them
that Sara was always present when he saw Mother, he           approximately eight or nine months. Uncle Intervenor
said that Mother had beaten him when she had lived with       said that his intention was to provide a safe and secure
him at his father’s house.                                    home for G.H. and to adopt her, if needed. Uncle
                                                              Intervenor said that he intervened in the underlying suit
                                                              because G.H. needed a secure, stable home. Uncle
               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                    29
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

Intervenor testified that he had worked since he was            staying away from the stuff the parent used to do, then he
sixteen years old, working two jobs during most of that         could see returning a child to the parent, but he also
time, and that he did not think that a baby should be           believed that a lot of people work the system. Uncle
placed in a situation with a forty-two-year-old woman           Intervenor asked the jury to terminate Mother’s parental
who did not have a car, a house, or furniture and who           rights.
needed government assistance to provide insurance, food,
and a home when there was “a perfectly good home that
she doesn’t have to worry about being fed, she doesn’t
have to worry about electricity, she doesn’t have to worry
about running water.”36                                                           d. Aunt Intervenor

Uncle Intervenor had heard the testimony about how              Aunt Intervenor testified that she had a nineteen-year-old
Mother had worked her services, had completed rehab,            son, a thirteen-year-old son, and Mother’s son J.S., who
and was approaching her one-year anniversary of sobriety        was eight years old; she said that Uncle Intervenor had an
(which occurred the day after Uncle Intervenor testified).      eight-year-old son. Aunt Intervenor testified that she and
Uncle Intervenor was happy to hear that Mother had gone         Uncle Intervenor made approximately $90,000 per year
through rehab, but he testified that it did not sound like it   and that they had lived in their house for two years.
was working. Uncle Intervenor did not believe that
Mother could stay clean and still have dealings with her        Aunt Intervenor testified that when she was “a confused
past friends, which he considered to be “little gateways”       16–year–old little girl,” she had overdosed on aspirin and
to alcohol and drugs. Uncle Intervenor said with other          Tylenol, that she had seen a therapist but was not
relatives and other friends of Mother’s “coming out of the      institutionalized, and that she was not diagnosed with
woodworks about her escapades since she’s had the baby          anything. She said that she had never had any other issues
back,” that did not show him that Mother had changed at         or problems since then. Aunt Intervenor testified that she
all. Uncle Intervenor explained that the “escapades” he         drank alcohol on occasion.
was referring to were Mother’s hanging around Edie.
Uncle Intervenor admitted that he did not tell CPS his          Aunt Intervenor testified that she thought Mother had
concerns about Mother hanging around Edie, and he               used drugs with friends as a teenager. Aunt Intervenor
agreed that it would have been in G.H.’s best interest to       recalled that when she was sixteen and Mother was
tell CPS those concerns.                                        twenty, Mother lit a joint in the backseat of Aunt
                                                                Intervenor’s car, and Aunt Intervenor pulled into a
*25 Uncle Intervenor said that he was concerned about           parking lot and told Mother, “If that’s what you’re going
Mother’s ability to maintain G.H.’s health care because         to do, you’re going to have to get out of my car.”
Mother had asked Sara to take G.H. to the dentist. Uncle
Intervenor believed that it was Mother’s job to take G.H.       Aunt Intervenor learned of Mother’s adult drug addiction
to the doctor. Uncle Intervenor did not believe that single     when Trey’s father removed him from Mother’s care.
mothers had to get creative when meeting the obligations        Aunt Intervenor and Aunt Rhonda tried to talk to Mother
of their child and their employment; he believed that           but did not get anywhere. Aunt Intervenor found a bed in
Mother should make time to be at G.H.’s appointments.           a rehab facility, but Mother was not interested. Aunt
Uncle Intervenor did not believe that G.H. had been to the      Intervenor said that when Mother continued to have
doctor since they had taken her on February 18, 2014.           positive drug tests and would not get help, Aunt
Uncle Intervenor agreed that it would have been in G.H.’s       Intervenor ceased having a relationship with Mother.
best interest to tell CPS his concerns that G.H.’s medical
needs were not being met.                                       Aunt Intervenor testified that it was very emotional at
                                                                times to watch Mother in her addiction: they watched
Uncle Intervenor said that he had received the picture of       Mother’s children go through a lot of things, including
the red frozen beverage approximately three months              being bounced around to live with other family members;
before the termination trial and that he did not tell CPS       there was self-destruction; and there was family
that he had concerns about Mother drinking alcohol or           destruction. Aunt Intervenor said that Mother had anger
having G.H. around alcohol. He agreed that it would have        outbursts and that her attitude and the way she acted were
been in G.H.’s best interest to tell CPS his concerns.          “completely night and day from what we were used to.”
                                                                Aunt Intervenor testified that Mother was a yeller and a
Uncle Intervenor testified that if a parent who was at or       screamer; Aunt Intervenor was not sure whether Mother
just below the poverty line was working her services and        knew how to speak in a normal manner once she became
                                                                upset because her anger took over and caused her not to
               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                    30
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

be able to calm down.                                         past. Aunt Intervenor later testified that she had not
                                                              contacted CPS since February 2014 when G.H. was
Aunt Intervenor had seen Mother hit her sons. Aunt            removed from her care, so she had not told CPS of her
Intervenor said that Mother had hit her sons whenever or      concerns while G.H. was in Mother’s care. Aunt
wherever she felt like it. Aunt Intervenor said that Mother   Intervenor agreed that it would have been good for
did not give her sons a normal spanking; she slapped them     everyone involved in this case if she had given the
on the back of the head, popped them, or hit them with        Department the opportunity to address her concerns with
something. On one occasion at Aunt Intervenor’s               Mother.
apartment when she told Mother that she did not agree
with Mother’s spanking her sons, Mother took her sons         Aunt Intervenor had heard about how well Mother had
and left.                                                     done on her probation, but it had not changed Aunt
                                                              Intervenor’s mind. She said,
*26 Aunt Intervenor testified that Mother has had a
number of men in and out of her life and that most of         I think the work that she has done is wonderful.
them had been abusive and had some kind of drug               I think if she is completely and totally serious,
addiction or criminal past, which Aunt Intervenor did not     that is a great thing. But I don’t believe after her
feel was a good situation to take a child into.               history that one year is enough. I don’t believe
                                                              that. I also believe that she will continue to be
With regard to J.S., Aunt Intervenor testified that Mother    angry. You know, you can take the drugs out of
owed approximately $18,500 in back child support. At the      her life, but how about the anger? How about,
most recent child support hearing that Aunt Intervenor        you know, the way she has raised her other
and Mother attended, Mother asked to have her child           children? How is she going to maintain? How is
support reduced. Aunt Intervenor testified that Mother        she going to get by all of those things?
yelled at her that she did not know why or what Aunt
Intervenor was doing and that she was not going to get        Aunt Intervenor said that based on Mother’s past history
G.H. back and was not going to see her.                       of drug use, she would need to see Mother stay clean for
                                                              more than two years. Aunt Intervenor was also concerned
Aunt Intervenor testified that Mother texted her before       that Mother would continue to hang out with the same
Christmas 2013 and wanted her to allow G.H. and J.S. to       people and that she would continue to take G.H. into
go to their grandmother’s house and spend the night so        inappropriate places and situations. Twice during the trial
that Mother could have them overnight. Aunt Intervenor        when asked what proof she had that G.H. was in
said that Denise Hamilton, the caseworker, had sent her       immediate danger in Mother’s care, Aunt Intervenor
an email that Mother was maintaining and doing well and       testified, “I don’t have any proof that she is in immediate
that she could be present at family gatherings. Aunt          danger.”
Intervenor responded that she did not think it would be
appropriate.                                                  *27 Aunt Intervenor did not believe that Mother could
                                                              parent a child and that, along with her desire to keep J.S.
Aunt Intervenor met with Hamilton in September after a        and G.H. together, was why she had testified. Aunt
court hearing and shared her concerns about Mother’s          Intervenor testified that she wanted to adopt G.H. because
anger. Aunt Intervenor testified that the Department did      she was concerned about her and felt like she and Uncle
not seem to be concerned about the issues she raised; they    Intervenor could give her a steady and stable lifestyle.
focused on the fact that Mother was doing well and was        Aunt Intervenor asked the jury to terminate Mother’s
maintaining her sobriety.                                     parental rights to G.H.

Aunt Intervenor said that she told her attorney and the ad
litem her concerns about Mother’s failure to get G.H.’s
shots37 and about her concerns and allegations that Mother
had been drinking and associating with people that she                              e. Aunt Rhonda
had used drugs with in the past. Aunt Intervenor agreed
                                                              Aunt Rhonda testified that she was not sure when Mother
that she did not tell Hamilton or Brager about her
                                                              had started using drugs and that she had an “on and off”
concerns that Mother was hanging around Edie or Joe38 or
                                                              relationship with her because she did not condone her
about being around the red frozen beverage at Razzoo’s.
Aunt Intervenor said that she did not contact CPS             behavior but wanted to make sure that she was still alive.
regarding these concerns because she had done so in the       Aunt Rhonda testified that many times she literally got on
                                                              her knees and begged and cried for hours for Mother to

               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                   31
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

get help, but Mother said that it was a waste of her time.    Rhonda was concerned about how Mother would handle
After that, Mother shunned her and would not speak to         stressful situations in life once her probation ended. Even
her unless she needed help. Aunt Rhonda testified that she    knowing that Mother was going to be on probation for
had heard from Mother whenever she was down and out           four more years, Aunt Rhonda still had concerns because
or was on somebody’s couch and would not wake up; she         of Mother’s history. Aunt Rhonda said that Mother’s
and Uncle Roger would pick her up and take her to the         environment was not one that she wanted G.H. to know.
hospital. Aunt Rhonda testified that over the years, she      Aunt Rhonda testified that she wanted G.H. to know that
had received lots of calls concerning Mother being in jail,   she was going to have water and electricity, a home, a
needing help, and needing money and other basic               place to lay her head, her own room, a chance to obtain an
necessities. Aunt Rhonda testified that it was very           education, and a normal life like C.C. and J.S. have, not
stressful and very emotional for their entire family and      like Dustin and Justin had. Even knowing that Mother had
that Mother had not apologized for the pain that she had      a place for G.H. to stay at the Salvation Army and
caused.                                                       afterwards with the Wrap–Around Program, Aunt Rhonda
                                                              still had concerns for G.H. based on what had occurred in
Aunt Rhonda said that she had testified at the hearing in     the past.
February 2014 that she was not supportive of the
Department’s returning G.H. to Mother because Aunt            *28 Aunt Rhonda testified that she believed in the ability
Rhonda thought that G.H. would thrive better with the         of a person to make herself better and to make herself
Intervenors. Aunt Rhonda testified that the things that       more acceptable in society. But Aunt Rhonda was not
would cause G.H. not to thrive with Mother were               convinced that Mother had changed her life for good and
“[e]motional disturbance[s]” and anger, which were            said that she would need to cross specific milestones to
things that she had seen in Dustin and Justin who had         make her a believer, such as having her own home,
been in Mother’s care. Aunt Rhonda explained that she         having her own vehicle, maintaining the same
meant that G.H. would not be happy, would not have a          employment for five years, and having decent people
normal childhood, would not have an education, and            around her.
would not have the means to support herself.
                                                              Aunt Rhonda was not convinced that Mother’s cycle of
Aunt Rhonda testified that during the monitored return,       addiction could be broken because it had not been broken
she had kept G.H. on Saturdays while Mother worked.           previously. Aunt Rhonda testified that if Mother did not
Aunt Rhonda had not seen any signs of abuse or neglect        break the cycle, G.H. would be the one who had to pay
of G.H. Aunt Rhonda said that she had some interaction        the most. When asked if she believed that Mother had
with Mother when she transported her to work and then         been clean for a year from methamphetamine, Aunt
came back to pick her up and take her and G.H. home on        Rhonda admitted that she did not have any evidence that
Saturdays, as well as one hour that Mother spent at her       Mother had used drugs in the last year. When asked
house. When asked if she had any concerns during the          whether there was a chance that Mother would stay clean,
times when she saw Mother with G.H., Aunt Rhonda              Aunt Rhonda responded, “I wish. I truly wish.”
testified that her time spent with them was very limited
and that Mother talked to G.H. during the transports; Aunt    Aunt Rhonda asked the jury to terminate Mother’s
Rhonda did not mention any yelling, hollering, or             parental rights to G.H. Aunt Rhonda believed that it was
threatening. With regard to bonding, Aunt Rhonda              in G.H.’s best interest to be back with the Intervenors.
testified that Mother seemed to care for G.H., and G.H.
seemed to care for Mother.

Aunt Rhonda testified that Mother had called her for help
during the monitored return. Aunt Rhonda said that she                             f. Uncle Roger
had purchased food for Mother five or six times when
Mother said that she did not have milk or snacks for G.H.     Uncle Roger testified that he had been married to Aunt
Aunt Rhonda said that it had been about a month since         Rhonda for twenty-eight years. Uncle Roger testified that
Mother had said that she did not have milk and that it had    on two occasions, he had gone and picked up Mother
been two weeks since she had last asked for snacks for        when she was coming down off of drugs and had to
G.H.                                                          monitor her. He said that on one occasion more than five
                                                              years prior to the trial, she was “just about dead,” and he
Aunt Rhonda did not believe that G.H. should be placed        took her to the hospital. He said that on the other
with Mother, despite her year of sobriety, because Aunt       occasion, Mother was coming down off drugs and was
                                                              hallucinating. Uncle Roger testified that he and Aunt
               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                   32
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

Rhonda had talked over the years about trying to get help
for Mother, but Mother denied that she had a problem.

Uncle Roger testified that he had seen Mother hit the boys
a few times, especially Trey. Uncle Roger told Mother                                    g. Sara
that she needed to quit hitting her sons.
                                                                Sara testified that she had conceived   two children with
Uncle Roger said that Dustin and Justin were very angry         Dustin. The first time that she used    methamphetamine
as a result of Mother’s years of drug use. Uncle Roger          was when she was sixteen years old,     and she used with
said that the boys had gone from place to place and had         Mother and Dustin; Mother                gave her the
not had someone to really take care of them. Uncle Roger        methamphetamine.
testified that he loved Dustin and Justin as if they were his
sons and said that he had tried to help them as much as         When asked whether Mother had changed her life since
possible.                                                       completing rehab, Sara said that at first, she thought
                                                                Mother had changed until Sara saw that Mother had
Uncle Roger said that he had heard Mother “holler” at           continued to hang around the same people and to act the
G.H. He explained that G.H. was giving Mother a little bit      same way. Sara said that when they went to church,
of trouble while getting out of the car, and Mother told        Mother acted differently; when they were around
G.H., “Come on, [G.H.] ... I don’t need this tonight.... I’m    Mother’s ex-boyfriend Rowdy, Mother had not changed.
tired, and I don’t need all this tonight.”
                                                                Sara testified that Mother had taken a couple of trips out
Uncle Roger testified that if G.H. continued to live with       of town to see her ex-boyfriend Rowdy, including over
Mother, he did not think that she would have a good life        Thanksgiving 2013 before G.H. was returned. Sara said
because Mother had been at the Salvation Army for a             that Mother had obtained a weekend pass from the
while and he had not seen any effort to find another place      Salvation Army and had stayed with Rowdy. Sara said
to live. Uncle Roger understood that Mother had a job but       that since Mother had gotten G.H. back, she had talked to
said that they were still buying groceries for her and that     Rowdy on the phone and had visited him in jail, but Sara
he thought she should be saving her money to get out of         did not think that Mother had taken G.H. with her when
the situation.                                                  she went to see Rowdy in jail. Sara testified that she had
                                                                used methamphetamine with Rowdy and Mother in the
Uncle Roger testified that G.H. should be placed with the       past.
Intervenors because he did not believe that Mother could
raise a child. Uncle Roger said that they had helped raise      Sara was present when G.H. was returned to Mother in
all of her children, except Trey, in one way or another, so     February 2014 because they were planning to go out to
he did not see how Mother was going to be able to raise         eat. After they went to eat, they went to Resa’s house.
G.H. Knowing that Mother had been clean for a year did          Sara knew Resa through Mother and had used
not change Uncle Roger’s opinion because she had been           methamphetamine with Resa. Resa met G.H., and they
using drugs for about sixteen years. He said that he did        picked up some baby clothes from Resa. Sara testified
not think that after a year’s worth of trying to be clean       that she had not seen Mother and G.H. with Resa at any
that she was clean and would be capable of raising a            other time during the four months preceding the trial.
child.
                                                                Sara testified that she knew Edie through Mother and that
*29 When asked if it would be a good idea for the               she had used methamphetamine with Edie. Sara had
Department to continue to work with Mother, Uncle               driven Mother and G.H. to see Edie on two occasions.
Roger reiterated that he did not think that Mother was          The first time, Sara took Mother and G.H. to Edie’s house
capable of raising a child. Uncle Roger testified that it       because Mother said that Edie was mad that she had not
was not worth it to take a chance to see if the cycle could     seen G.H. since she had been returned to Mother. Sara
be broken. Uncle Roger said that he thought G.H. was in         said that Mother called Edie before they arrived and told
danger ever since she was returned to Mother because she        her to put the dope up because she was bringing the baby.
was hanging around people that she should not be around.        Sara did not testify about the second occasion when she
But when he was informed that he had a duty to report to        took Mother and G.H. to Edie’s but said that on both
CPS if he thought a child was being abused or neglected,        occasions, Mother did not smoke methamphetamine while
he responded, “I didn’t think she was being abused or           they were there, and Sara did not see Edie smoke
neglected.”                                                     methamphetamine while they were there.


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                   33
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

Sara testified that Mother had sent her the picture of the      for possession of a controlled substance. Sara said that
red frozen beverage approximately two months before the         Mother and Edie had come to visit her since she had been
trial. Sara testified that Mother had told her that the guy     incarcerated.
she was with at Razzoo’s was Rowdy’s best friend Joe,
that she drank with him, and that he had tried to get her
drunk. Sara said that was the second time that Mother had
taken a weekend trip and that G.H. was with her that time.
Sara said that at the end of the Razzoo’s weekend, Joe                                 6. Rebuttal
dropped off Mother and G.H. at Sara’s and that Mother
told her that “the guy does methamphetamines.” Sara             During rebuttal, the Department recalled Brager, who
testified that she sent the picture of the red frozen           testified that she had sat through the whole trial and that
beverage to Aunt Intervenor because she cared about G.H.        she had heard testimony about things that had occurred
and felt that G.H. should be placed with the Intervenors.       during the monitored return that concerned her. Brager
Sara testified that Mother had asked her if she knew who        had heard Sara’s testimony that after one court hearing,
had called CPS about her drinking alcohol.                      Mother had asked her who had told CPS about her
                                                                drinking; Brager responded that her previous testimony
*30 Sara said that there was a point when Joe and Mother        and Hamilton’s testimony was true: they had not been
were texting back and forth, and he said that he did not        given any notification that Mother had allegedly been
want to talk to her anymore. Mother told Sara that was          drinking alcohol. When asked what she thought about the
okay because “he does meth anyways, that he was—that’s          people involved with this case who had concerns and who
all he was—that’s what he does, and that’s all he was           did not bring them to CPS’s attention, Brager testified that
talking about when she was there, and that he is a big          if they had told her, she could have addressed them.
alcoholic.” Sara said that Mother and Joe quit talking for      Brager said that she could have implemented a safety plan
a couple of weeks but that right before Sara’s arrest on        that detailed who could be around and who could not be
June 6, 2014, Mother had started talking to Joe again           around when G.H. was with Mother and when G.H. was
because she wanted him to buy her a car.                        not in Mother’s presence. Brager said that she could also
                                                                have given Mother referrals for therapy. Brager testified
Sara testified that sometimes she had transported Mother        that there were many options and that she would have
twice a week but had not transported her every week. Sara       called in Mother to have a “heart-to-heart” conference
said that Mother always told Sara or her friend to get G.H.     about the allegations.
out of the car seat. Sara said that while she dealt with
getting G.H. in or out of the car, Mother sometimes put         Brager testified that her recommendation had changed to
the stroller in the trunk. Sara said that she felt like she     the alternative that she had previously given—that the
took care of G.H. more than Mother. When asked why              Department be made permanent managing conservator
she continued to hang around with Mother if she was such        and that Mother be named possessory conservator. Brager
a pain, Sara said that she wanted to see G.H.                   said that she was willing to stay in the case and that she
                                                                was still willing to allow Mother to have possession while
Sara said that she had heard Mother scream or yell at           they put
G.H. and that it concerned her because G.H. was a baby.
                                                                all those other things in place, continue the support. There
Sara said that Mother did not lay a hand on G.H.
                                                                was a lot of testimony about the amount of time that she’s
                                                                been sober, and I can’t say that we can work the case for
Sara testified that there was an incident at the jail and one
                                                                five years, but, hopefully, my—our job is intervention,
time in the car when she thought that Mother had
                                                                and that’s what we try to do. We work to break these
interacted with G.H. in an inappropriate manner. During
                                                                cycles.
the incident when they were visiting Dustin in jail,
Mother got frustrated with G.H. because she wanted a toy        *31 She’s done more than some clients that—of mine that
and yelled at her. During the incident in the car, Mother       have only used maybe five years. It’s about where she is
said that G.H. better quit pulling her hair before she          right now, and as much as we can offer the opportunity in
slapped her. Sara testified that these incidents concerned      a safe manner, you know, for her to stay clean with [G.H.]
her because Mother had threatened to slap G.H. and              in her possession, then we can do that.
because Sara was not sure what Mother did when Sara
was not around.                                                 When asked whether she had any problem with the
                                                                Intervenors being named permanent managing
At the time of the termination trial, Sara was incarcerated     conservators of G.H., Brager said she did not have a

               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                      34
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

problem with that.                                             hospital, and that Mother had used methamphetamine
                                                               after G.H. came home from the hospital.

                                                               Father testified that in addition to J.S. and G.H., he had
                                                               two other daughters who were living and a son who was
        C. Trial Testimony Pertinent to Father                 deceased. Father testified that his parental rights had not
                                                               been terminated to any of his children. Father last held a
                                                               job in 2002; he was a truck driver and lost his license for
                         1. Father
                                                               back child support. Father testified that he had not paid
Father testified that he was living at the Bonham VA           any child support for G.H. or any of his children.
Rehab Center39 and had been there since March 2014.
Father said that in his current program, he was learning       *32 Father admitted that during a good portion of the
coping skills, was learning how to be a productive citizen     case, he had been in state jail serving time for his 2013
in society, was attending six NA meetings per week, and        possession conviction,40 and thus he had visited with G.H.
was creating a relapse prevention plan. Father said that he    only a couple of times.41 Father said that he wanted to be
chose to participate in the program through the VA             in G.H.’s life, to be a good father to G.H., and to have
because he had seen a big improvement in Mother, that he       G.H. know him and his other daughters. Father testified
had realized what he needed to do, and that he was ready       that he loves G.H., that she inspires him, and that he did
to make a change. Father testified that his discharge date     not want to lose her.
from the “late phase” was set for July 26, 2014, and that
he would then enter another VA program that would last a       Father asked the jury to allow him to continue to be
year. Father said that upon completion, he would get a         involved in G.H.’s life. Father agreed that he should not
chance to work for the VA hospital or “one of the              have unsupervised visits and that he would have to earn
government places.”                                            them by demonstrating his sobriety in the future. Father
                                                               said that he was going to be able to keep focused for the
Father, who had been clean for ninety-one days at the          rest of his life on trying to remain drug free. Father asked
time of the trial, said that he had been addicted to           the jury not to terminate his parental rights to G.H.
methamphetamine for twenty-five years and had been in a        because it was in his best interest and G.H.’s best interest.
rehab program previously in 1993 or 1994. Father took
responsibility for the bad decisions that he had made in
his life and did not make any excuses for them. Father
said that being addicted to methamphetamine had ruined                                  2. Mother
his life and had taken everything he had ever loved.
Father said that he had inherited a house from his parents,    Mother said that in the past, she had allowed Father to
that he had rented out rooms to people and had sold drugs      visit G.H. while she was present and that she would not
to support himself, but that he had lost the house due to      allow Father to have unsupervised visits with G.H.
back taxes.                                                    because he needed to prove that he could remain sober.
                                                               Mother testified that Father had made changes in his life
Father    testified that      his trigger      for     using   after he saw the changes in her; she said that he had
methamphetamine was women; he felt that women were             checked himself into rehab and had started working the
more receptive to his advances if he was under the             services that CPS had wanted him to do a long time ago.
influence. Father said that he would avoid that trigger by     Father’s family had noticed the changes and had started to
getting rid of his “stinking thinking” and focusing on         come back around.
other things. Father said that loneliness was also a trigger
and that an easy way to get companionship was to
associate with others who were using methamphetamine.

Father testified that he and Mother had previously used                               3. Hamilton
methamphetamine together a few times. Father testified
that Mother stopped using methamphetamine when she             Hamilton testified that Father had visited G.H. twice.
learned that she was pregnant with G.H. Father said that       Hamilton said that Father did not accomplish any of the
he had continued to use methamphetamine while G.H.             tasks on his service plan. Hamilton did not have a
was in the hospital after she was born, that he and Mother     recommendation for the jury as to the termination of
had used together once or twice while G.H. was in the          Father’s parental rights but said that Father could have

               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                      35
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

supervised visits with G.H.                                     improperly denied a motion to strike intervention is abuse
                                                                of discretion. Guar. Fed. Sav. Bank v. Horseshoe
                                                                Operating Co., 793 S.W.2d 652, 657 (Tex.1990); In re
                                                                N.L.G., 238 S.W.3d 828, 829 (Tex.App.–Fort Worth
                                                                2007, no pet.). Generally, an intervenor must have
                         4. Brager                              standing to maintain an original suit in order to intervene.
                                                                Spurck v. Tex. Dep’t of Family & Protective Servs., 396
Brager testified that given Father’s short length of            S.W.3d 205, 217 (Tex.App.–Austin 2013, no pet.).
sobriety, he would still be required to have supervised
visits. Brager said that she wanted Father to get clean and     An analysis of whether a party has standing begins with
stay clean so that he could be part of G.H.’s life and          the plaintiff’s live pleadings. SeeJasek v. Tex. Dep’t of
possibly one day have unsupervised visits. Brager said          Family & Protective Servs., 348 S.W.3d 523, 527
that she was not recommending that Father’s parental            (Tex.App.–Austin 2011, no pet.). The plaintiff has the
rights to G.H. be terminated.                                   initial burden of alleging facts that affirmatively
                                                                demonstrate the trial court’s jurisdiction to hear the cause.
                                                                Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d
217, 225–26 (Tex.2004). We must also consider evidence
                       D. Outcome                               the parties presented below that is relevant to the
                                                                jurisdictional issues, Bland Indep. Sch. Dist. v. Blue, 34
After hearing the above testimony and reviewing the             S.W.3d 547, 555 (Tex.2000), including any evidence that
exhibits that were admitted into evidence, the jury found       a party has presented to negate the existence of facts
by clear and convincing evidence that Father and Mother         alleged in the plaintiff’s pleading. SeeMiranda, 133
had each committed at least one act under section               S.W.3d at 227. If the facts relevant to jurisdiction are
161.001(1) and that termination of the parent-child             undisputed, the jurisdictional determination is a matter of
relationship between Father and G.H. and between                law. Seeid.
Mother and G.H. was in G.H.’s best interest. Based on the
statutory grounds found by the jury, the trial court ordered    When standing has been conferred by statute, the statute
the parent-child relationship terminated between Father         itself serves as the proper framework for a standing
and G.H. and between Mother and G.H., removed the               analysis. SeeHunt v. Bass, 664 S.W.2d 323, 324
Department as temporary managing conservator, and               (Tex.1984). The party seeking relief must allege and
appointed the Intervenors as permanent managing                 establish standing within the parameters of the language
conservators for G.H. Father and Mother thereafter              used in the statute. In re H.G., 267 S.W.3d 120, 124
perfected appeals.                                              (Tex.App.–San Antonio 2008, pet. denied).




      III. MOTION TO STRIKE PETITION IN                           B. Law Governing Standing in Suits Affecting the
                INTERVENTION                                            Parent–Child Relationship (SAPCR)

In her first issue, Mother argues that the trial court abused   A party’s standing to file an original SAPCR is governed
its discretion by improperly denying her motion to strike       by sections 102.003 and 102.004(a) of the family code.
the Intervenors’ petition in intervention. Mother contends      SeeTex. Fam.Code Ann. § 102.003 (West 2014)
that the Interveners’ pleadings were legally and factually      (providing general standing to file original suit), §
insufficient to meet the minimum statutory requirements         102.004(a) (West 2014) (providing additional standing for
showing that appointment of Mother as sole managing             grandparent or close relative to file original suit for
conservator would significantly impair G.H.’s physical          managing conservatorship). Under section 102.003,
health or emotional development.                                entitled “General Standing to File Suit,” an original suit
                                                                may be filed at any time by “a person, other than a foster
                                                                parent, who has had actual care, control, and possession
                                                                of the child for at least six months ending not more than
                                                                90 days preceding the date of the filing of the petition.”
A. Standard of Review and General Law on Standing               Tex. Fam.Code Ann. § 102.003(a)(9). An individual
                                                                claiming standing under this statute need only file her
*33 The standard for determining whether the trial court        petition and allege facts that meet the statutory
               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                       36
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

requirement. Seeid.; Miranda, 133 S.W.3d at 226. In such        conservators of G.H. on February 18, 2014—reflecting
a case, pleading a proper basis for standing is sufficient to   that they had physical possession of G.H. for more than
show standing, unless a party challenges standing and           six months; and the Interveners filed their petition in
submits evidence showing the non-existence of a fact            intervention on March 4, 2014, which was not more than
necessary for standing. SeeMiranda, 133 S.W.3d at 227.          ninety days after they lost actual care, control, and
In that event, the petitioner must submit evidence raising      possession of G.H. The Interveners thus established their
a fact issue on the challenged elements to avoid a              right to intervene as a matter of law.42 SeeJasek, 348
dismissal for lack of standing. Seeid. at 227–28. Section       S.W.3d at 537 (holding that couple, with whom the
102.004(b) of the family code provides a “relaxed               Department had placed children after removing them
standing rule” by which parties who would not have              from biological parents, demonstrated standing under
standing to file an original suit for managing                  section 102.003(a)(9) to intervene in SAPCR initially
conservatorship may nonetheless intervene in an ongoing         filed by the Department); Jackson, 2011 WL 3890403, at
suit if they are deemed by the court to have had                *3 (holding that paternal step-grandmother established
substantial past contact with the child and show                standing as a matter of law under section 102.003(a)(9) to
satisfactory proof to the trial court that appointment of a     intervene in SAPCR); Smith v. Hawkins, No. 01–09–
parent as sole managing conservator would significantly         00060–CV, 2010 WL 3718546, at *4 (Tex.App.–Houston
impair the child’s physical health or emotional                 [1st Dist.] Sept. 23, 2010, pet. denied) (mem.op.) (holding
development. SeeTex. Fam.Code Ann. § 102.004(b);                that aunt established standing under section 102.003(a)(9)
Spurck, 396 S.W.3d at 217.                                      to intervene in SAPCR). We therefore hold that the trial
                                                                court did not abuse its discretion by denying Mother’s
                                                                motion to strike the Intervenors’ petition in intervention.
                                                                SeeSmith, 2010 WL 3718546, at *2, *4 (holding that trial
                                                                court did not abuse its discretion by denying father’s
                        C. Analysis                             motion to dismiss aunt’s intervention). We overrule
                                                                Mother’s first issue.
*34 Here, the record demonstrates that the Intervenors’
live pleading at the time of the hearing on Mother’s
motion to strike the plea in intervention was the
Intervenors’ first amended petition in intervention, which
pleaded that they had standing to intervene under sections           IV. Section 161.001(2) Best–Interest Finding
102.003(a)(9) and 102.004(b). Specifically, the
Interveners alleged that they had actual care, control, and     In his sole issue, Father argues that the evidence is legally
possession of the child for well over six months ending         and factually insufficient to support the trial court’s
not more than ninety days preceding the filing of the           finding that termination of Father’s parental rights to G.H.
intervention. The Intervenors’ first amended petition in        is in her best interest. In her third issue, Mother argues
intervention thus alleged facts sufficient to affirmatively     that the evidence is legally and factually insufficient to
demonstrate that they had standing to intervene in the          support the trial court’s finding that termination of
SAPCR filed by the Department. SeeJasek, 348 S.W.3d at          Mother’s parental rights to G.H. is in her best interest.
531; Jackson v. Wright, No. 03–10–00391–CV, 2011 WL
3890403, at *3 (Tex.App.–Austin Aug. 31, 2011, no
pet.)(mem.op.). It was then incumbent on Mother to
contest the Intervenors’ intervention, which she did by
filing a motion to strike.                                           A. Burden of Proof and Standards of Review

Mother’s motion, however, did not challenge any of the          *35 In this termination case, the Intervenors seek not just
Interveners’ factual allegations regarding standing under       to limit parental rights but to erase them permanently—to
section 102.003(a)(9). Instead, Mother concedes that            divest the parents and child of all legal rights, privileges,
“[u]nder the broad guidelines of 102.003, the Interveners       duties, and powers normally existing between them,
would have had automatic standing.” And our review of           except the child’s right to inherit. SeeTex. Fam.Code Ann.
the record supports the Interveners’ factual allegations:       § 161.206(b) (West 2014); Holick v. Smith, 685 S.W.2d
the trial court appointed the Interveners as temporary          18, 20 (Tex.1985). Consequently, because the Intervenors
possessory conservators of G.H. “with care, custody, and        seek to sever permanently the relationship between a
control of [G.H.],” as well as the right to have physical       parent and a child, they must first observe fundamentally
possession of G.H., on April 30, 2013; the trial court          fair procedures. SeeIn re E.R., 385 S.W.3d 552, 554
removed the Interveners as temporary possessory                 (Tex.2012) (citing Santosky v. Kramer, 455 U.S. 745,

               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                       37
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

747–48, 102 S. Ct. 1388, 1391–92 (1982)). We strictly            disregard contrary evidence unless a reasonable factfinder
scrutinize termination proceedings and strictly construe        could not. Seeid. “A lack of evidence does not constitute
involuntary termination statutes in favor of the parent. In     clear and convincing evidence.” E.N.C., 384 S.W.3d at
re E.N.C., 384 S.W.3d 796, 802 (Tex.2012); E.R., 385            808.
S.W.3d at 554–55; Holick, 685 S.W.2d at 20–21.
                                                                We cannot weigh witness credibility issues that depend on
Termination decisions must be supported by clear and            the appearance and demeanor of the witnesses because
convincing evidence. Tex. Fam.Code Ann. §§ 161.001,             that is the factfinder’s province. J.P.B., 180 S.W.3d at
.206(a) (West 2014); E.N.C., 384 S.W.3d at 802.                 573, 574. And even when credibility issues appear in the
“[C]onjecture is not enough.” E.N.C., 384 S.W.3d at 810.        appellate record, we defer to the factfinder’s
Due process demands this heightened standard because            determinations as long as they are not unreasonable. Id. at
“[a] parental rights termination proceeding encumbers a         573. If we determine that no reasonable factfinder could
value ‘far more precious than any property right.’ ”E.R.,       form a firm belief or conviction that the termination of the
385 S.W.3d at 555 (quoting Santosky, 455 U.S. at 758–           parent-child relationship would be in the best interest of
59, 102 S. Ct. at 1397); In re J.F.C., 96 S.W.3d 256, 263       the child, then the evidence is legally insufficient, and we
(Tex.2002); see alsoE.N.C., 384 S.W.3d at 802. Evidence         must generally render judgment for the parents. J.F.C., 96
is clear and convincing if it “will produce in the mind of      S.W.3d at 266; seeTex.R.App. P. 43.3.
the trier of fact a firm belief or conviction as to the truth
of the allegations sought to be established.” Tex.
Fam.Code Ann. § 101.007 (West 2014); E.N.C., 384
S.W.3d at 802.
                                                                                  2. Factual Sufficiency
For a trial court to terminate a parent-child relationship,
the party seeking termination must establish by clear and       *36 We are required to perform “an exacting review of
convincing evidence that the parent’s actions satisfy one       the entire record” in determining whether the evidence is
ground listed in family code section 161.001(1) and that        factually sufficient to support the termination of a parent-
termination is in the best interest of the child. Tex.          child relationship. In re A.B., 437 S.W.3d 498, 500
Fam.Code Ann. § 161.001; E.N.C., 384 S.W.3d at 803; In          (Tex.2014). In reviewing the evidence for factual
re J.L., 163 S.W.3d 79, 84 (Tex.2005). Both elements            sufficiency, we give due deference to the factfinder’s
must be established; termination may not be based solely        findings and do not supplant the verdict with our own. In
on the best interest of the child as determined by the trier    re H.R.M., 209 S.W.3d 105, 108 (Tex.2006). We
of fact. Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d         determine whether, on the entire record, a factfinder could
531, 533 (Tex.1987); In re C.D.E., 391 S.W.3d 287, 295          reasonably form a firm conviction or belief that the
(Tex.App.–Fort Worth 2012, no pet.).                            termination of the parent-child relationship would be in
                                                                the best interest of the child. Tex. Fam.Code Ann. §
                                                                161.001(2); In re C.H., 89 S.W.3d 17, 28 (Tex.2002). If,
                                                                in light of the entire record, the disputed evidence that a
                                                                reasonable factfinder could not have credited in favor of
                   1. Legal Sufficiency                         the finding is so significant that a factfinder could not
                                                                reasonably have formed a firm belief or conviction in the
In evaluating the evidence for legal sufficiency in parental    truth of its finding, then the evidence is factually
termination cases, we determine whether the evidence is         insufficient. H.R.M., 209 S.W.3d at 108.
such that a factfinder could reasonably form a firm belief
or conviction that the challenged ground for termination
was proven. In re J.P.B., 180 S.W.3d 570, 573
(Tex.2005).
                                                                          B. Presumption and Holley Factors
We review all the evidence in the light most favorable to
the finding and judgment. Id. We resolve any disputed           There is a strong presumption that keeping a child with a
facts in favor of the finding if a reasonable factfinder        parent is in the child’s best interest. In re R.R., 209
could have done so. Id. We disregard all evidence that a        S.W.3d 112, 116 (Tex.2006).
reasonable factfinder could have disbelieved. Id. We
consider undisputed evidence even if it is contrary to the      We review the entire record to determine the child’s best
finding. Id. That is, we consider evidence favorable to         interest. In re E.C.R., 402 S.W.3d 239, 250 (Tex.2013).
termination if a reasonable factfinder could, and we            Nonexclusive factors that the trier of fact in a termination

               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                      38
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

case may also use in determining the best interest of the      clear and convincing evidence supporting termination).
child include:
                                                               Father was not in a position to meet G.H.’s physical and
(A) the desires of the child;                                  emotional needs because he was in the process of
                                                               completing drug rehabilitation and then planned to
(B) the emotional and physical needs of the child now and      participate in a year-long aftercare program. Because
in the future;                                                 Father had been clean for only ninety-one days at the time
                                                               of the termination trial, the emotional and physical
(C) the emotional and physical danger to the child now         dangers to G.H. now and in the future included the
and in the future;                                             following     possibilities:    housing   instability   or
                                                               homelessness due to Father’s drug addiction, convictions,
(D) the parental abilities of the individuals seeking
                                                               and unemployment; exposure to domestic violence
custody;
                                                               because Father had physically abused Mother while she
(E) the programs available to assist these individuals to      was pregnant with G.H.; and exposure to drugs if Father
promote the best interest of the child;                        was unable to maintain his sobriety and began using and
                                                               selling again. These factors weigh in favor of termination
(F) the plans for the child by these individuals or by the     of Father’s parental rights to G.H.
agency seeking custody;
                                                               *37 With regard to Father’s parental abilities, the record
(G) the stability of the home or proposed placement;           revealed that Father had not completed any of the tasks on
                                                               his service plan, that he had not provided child support for
(H) the acts or omissions of the parent which may indicate     any of his children, and that he had visited with G.H. only
that the existing parent-child relationship is not a proper    a few times. With regard to the stability of the proposed
one; and                                                       home, Father had lost his home due to his failure to pay
                                                               taxes and was unable to provide a stable home for G.H.
(I) any excuse for the acts or omissions of the parent.        due to his ongoing drug rehabilitation. These factors
                                                               weigh in favor of termination of Father’s parental rights
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex.1976)             to G.H.
(citations omitted); seeE.C.R., 402 S.W.3d at 249 (stating
that in reviewing a best-interest finding, “we consider,       With regard to programs available to help Father to
among other evidence, the Holley factors”); E.N.C., 384        promote the best interest of G.H., Father had not worked
S.W.3d at 807.                                                 any of the tasks on his service plan. This factor weighs in
                                                               favor of termination of Father’s parental rights to G.H.
These factors are not exhaustive; some listed factors may
be inapplicable to some cases. C.H., 89 S.W.3d at 27.          The Intervenors’ plan was to adopt G.H. Father’s plans
Furthermore, undisputed evidence of just one factor may        for G.H. included wanting her to know him and to know
be sufficient in a particular case to support a finding that   his other children and desiring for her to have a good
termination is in the best interest of the child. Id. On the   father, but he recognized that he could not have
other hand, the presence of scant evidence relevant to         unsupervised visits until he demonstrated that he could
each factor will not support such a finding. Id. That is,      maintain his sobriety. This factor is neutral.
“[a] lack of evidence does not constitute clear and
convincing evidence.” E.N.C., 384 S.W.3d at 808.               With regard to the acts or omissions of the parent which
                                                               may indicate that the existing parent-child relationship is
                                                               not a proper one, the evidence demonstrated that Father
                                                               had been addicted to methamphetamine for twenty-five
                                                               years, had multiple convictions, had been absent from
 C. Analysis of Evidence Pertaining to Father Under
                                                               G.H.’s life while in jail and in drug rehabilitation, had not
                 the Holley Factors43
                                                               held a job since 2002, and had never provided financially
G.H. was approximately fifteen months old at the time of       for G.H. This factor weighs in favor of termination of
the termination trial, and thus her desires were not known.    Father’s parental rights to G.H.
There was no evidence that G.H. was bonded to Father.
This factor weighs neither in favor of nor against             Father did not make excuses for his past; he accepted the
termination of Father’s parental rights to G.H.                role that his drug addiction had played in losing
Seeid.(stating that a lack of evidence does not constitute     everything he had ever loved, and he was pursuing

                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                     39
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

sobriety through the VA’s inpatient drug rehabilitation        interest finding.
programs. This factor weighs against termination of
Father’s parental rights to G.H.                               The primary evidence and testimony relied upon by the
                                                               Department as supporting the finding that termination of
We hold that the jury was entitled to find that the majority   Mother’s parental rights is in G.H.’s best interest includes
of the Holley factors weighed in favor of termination of       the following: that Mother had used methamphetamine
Father’s parental rights to G.H.                               while she was pregnant with three of her children,
                                                               including G.H.; that Mother had lost patience with G.H.
Viewing all of the evidence in the light most favorable to     and had yelled, hollered, or threatened to slap her;45 that
the best-interest finding and considering the nonexclusive     Mother could not properly parent G.H. because Mother
Holley factors, we hold that the jury could have               had an anger problem; that Mother asked Sara to care for
reasonably formed a firm conviction or belief that             G.H. when they were together by getting G.H. out of the
termination of the parent-child relationship between           car seat while Mother got the stroller ready; and that
Father and G.H. was in G.H.’s best interest, and we            according to Trey on one occasion when he picked up
therefore hold the evidence legally sufficient to support      G.H. from Mother immediately after Mother had picked
the jury’s best-interest finding. SeeTex. Fam.Code Ann. §      up G.H. from daycare, G.H. had not been fed, bathed, or
161.001(2); Jordan v. Dossey, 325 S.W.3d 700, 733              changed. The Department fails to tie Mother’s past
(Tex.App.–Houston 2010, pet. denied) (holding evidence         methamphetamine use to the second and third Holley
legally sufficient to support finding that termination of      factors’ time frame of “now and in the future”—instead
mother’s parental rights was in child’s best interest when     focusing on Mother’s past, and the Department discounts
most of the best interest factors weighed in favor of          Mother’s sobriety when analyzing the parenting abilities
termination). Similarly, reviewing all the evidence with       factor. The remainder of the evidence and testimony
appropriate deference to the factfinder, we hold that the      relied on by the Department as establishing by clear and
jury could have reasonably formed a firm conviction or         convincing evidence that termination of Mother’s parental
belief that termination of the parent-child relationship       rights to G.H. is in G.H.’s best interest was provided by
between Father and G.H. was in G.H.’s best interest, and       family members who admitted that they had avoided
we therefore hold that the evidence is factually sufficient    contact with Mother, had not spent much time with her
to support the jury’s best-interest finding. SeeTex.           during the year preceding the termination trial, and had
Fam.Code Ann. § 161.001(2); Jordan, 325 S.W.3d at 733          been horribly hurt by Mother’s past drug addiction. Their
(holding evidence factually sufficient to support finding      testimony was contradicted by other, non-family
that termination of mother’s parental rights was in child’s    witnesses who saw Mother routinely during the monitored
best interest when most of the best interest factors           return and did not observe this behavior by Mother.
weighed in favor of termination); In re S.B., 207 S.W.3d
877, 887–88 (Tex.App.–Fort Worth 2006, no pet.) (“A            We will now set forth an analysis of each of the Holley
parent’s drug use, inability to provide a stable home, and     factors and will set forth the evidence—in addition to the
failure to comply with [a] family service plan support a       above evidence—relied on by the Department under the
finding that termination is in the best interest of the        specific factors.
child.”). We overrule Father’s sole issue.



                                                                                   1. Desires of the Child
 D. Analysis of Evidence Pertaining to Mother Under
                 the Holley Factors44                          G.H. was approximately fifteen months old at the time of
                                                               the termination trial, and thus her desires were not known.
*38 At the outset of our analysis, we note that the            Mother testified that G.H. called her “mommy.” Hamilton
Intervenors’ response to Mother’s third issue does not         testified that G.H. was very bonded to Mother and that it
contain an analysis of each of the Holley factors but          would cause confusion for G.H. if Mother’s parental
instead argues only that the best-interest finding is          rights were terminated. Aunt Rhonda testified that Mother
supported by the evidence of Mother’s past criminal            cared for G.H. and that G.H. cared for Mother.
conduct    and     her     arrest    for    possession of
methamphetamine prior to G.H.’s birth. As demonstrated         The Department sets forth a similar analysis of the first
by our analysis below, when considered in the context of       Holley factor in its brief and argues that this factor weighs
all of the Holley factors, the evidence relied on by the       neither for nor against termination. Because evidence that
Intervenors is not factually sufficient to support the best-   a child loves a parent is marginally relevant to a best-
               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                      40
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

interest finding, we hold that the factor weighs slightly     Mother completed all of her CPS services and complied
against termination of Mother’s parental rights to G.H.       with most if not all of her probation conditions to reduce
SeeIn re M.H., 319 S.W.3d 137, 150 (Tex. App.–Waco            the emotional and physical danger to G.H. now and in the
2010, no pet.).                                               future. Mother testified that she was committed to
                                                              maintaining her sobriety and to working and providing for
                                                              G.H. Mother vowed to not allow Father unsupervised
                                                              visits with G.H. unless he demonstrated his sobriety, thus
                                                              mitigating the possibility that G.H. might be exposed to
 2. Emotional and Physical Needs of G.H. Now and in           the danger of domestic violence.
                     the Future
                                                              In its brief, the Department points to evidence that Mother
*39 Although G.H. was born one month prematurely, she         had not changed because after rehab, she had spent time
did not have any special needs. The evidence                  with her old “meth friends” (Edie, Resa, Father, and
demonstrated that Mother was providing a safe place for       Sara), had taken G.H. with her when she spent the
G.H. to live at the Salvation Army and that Mother had        weekend with Joe, a drug user and alcoholic, and had
lined up future housing for her and G.H. with the Wrap–       possibly consumed an alcoholic beverage at Razzoo’s.
Around Program. Mother’s case aide at the Salvation
Army testified that Mother gave G.H. all the nourishment      The evidence established that Mother did not spend
she needed and that she had never seen G.H. look uncared      significant time with her old “meth friends” or with Joe
for. Mother had sought out medical care for G.H. when         and that she did not use drugs with them the few times
she was sick and knew that she was due for a well-baby        that she was around them. Although pictured on one
exam the month following the termination trial. Mother        occasion with a red frozen beverage in front of her at
had also made sure that G.H. had regular dental exams.        Razzoo’s, Mother never failed a Breathalyzer test or a
The evidence further revealed that Mother showed G.H.         drug test, despite random testing two times a week for
affection by kissing and hugging her. Mother nurtured         approximately nine months. Even Aunt Intervenor
G.H. by encouraging her as she learned to walk and by         testified that she did not have any proof that G.H. was in
seeking out developmental activities that she could do at     immediate danger in Mother’s care. We hold that this
home with G.H. Mother’s case aide testified that Mother       factor weighs against termination of Mother’s parental
had met all of G.H.’s physical needs and had met              rights to G.H.
“everything the child needs from a mother.”

The Department argues in its brief that Mother cannot
meet G.H.’s needs on a long-term basis and focuses on
Uncle Roger’s testimony that he did not believe Mother            4. Parental Abilities of the Individuals Seeking
was capable of raising a child and on Justin’s testimony                              Custody
that he did not want to see Mother ruin another child.
                                                              The record revealed that the Intervenors had been caring
The Department discounts the evidence that Mother             for Mother’s son J.S. since he was eighteen months old
actually was meeting G.H.’s physical and emotional            and that they had cared for G.H. for approximately nine
needs at the time of the termination trial and that Mother    months before her monitored return to Mother. A question
had made changes in her life to continue providing for        was raised about the Intervenors’ parenting abilities
G.H. in the future. The evidence demonstrates that            because they admitted that they did not report the
Mother has successfully been able to take care of G.H.’s      concerns they testified to at trial about Mother’s care of
physical and emotional needs and has plans to obtain          G.H. during the monitored return to CPS.
continued financial assistance to cover the cost of
housing, day care, and food to provide for G.H.’s physical    The evidence demonstrated that Mother was providing a
and emotional needs in the future. We hold that this factor   safe, stable home environment for G.H. at the Salvation
weighs against termination of Mother’s parental rights to     Army and that G.H. was receiving proper nourishment
G.H.                                                          and was properly cared for. Mother had completed the
                                                              parenting classes required by her CPS plan and had
                                                              sought out additional parenting instruction through her
                                                              church. Mother no longer disciplined by spanking. Ms.
                                                              Lori saw Mother several times each week and testified
3. Emotional and Physical Danger to G.H. Now and in           that Mother was patient with G.H. Hamilton and Ms. Lori
                    the Future                                testified that they had never seen Mother physically
               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                   41
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

discipline G.H. but that they had seen Mother correct         The Department concedes in its brief that there was
G.H. by telling her “no.” Porter–Hodges had observed          evidence that Mother had benefitted from the programs
Mother caring for G.H. while she was sick, feeding G.H.,      available to her but argues that there was evidence that
reading to her, playing games with her, and putting           Mother had not changed.
together puzzles with her. Githengu had observed Mother
taking care of G.H. and said that Mother provided all the     The testimony that Mother had not changed came from
protection and “everything the child needs from a             family members who had observed Mother’s failed
mother.”                                                      attempts at sobriety in the past. The evidence established
                                                              that Mother had not used drugs during the year prior to
*40 In its brief, the Department, in addition to its other    the termination trial, indicating that Mother had not only
evidence set forth above, relies on testimony from            benefitted from the programs available to her but also that
Mother’s family that they had purchased groceries for         she had eliminated the problem that had resulted in G.H.’s
Mother. A parent’s poverty alone is not a basis for           removal. We hold that this factor weighs against
termination; the fact that Mother’s family had purchased      termination of Mother’s parental rights to G.H.
groceries for her does not show that Mother cannot parent
G.H. AccordIn re J.W., 152 S.W.3d 200, 207 (Tex.App.–
Dallas 2004, pet. denied) (recognizing that termination
should not be used to merely reallocate a child to “better”
or more prosperous parents), cert. denied, 546 U.S. 1061           6. Plans for G.H. by Those Seeking Custody
(2005). Overall, the evidence established that Mother was
utilizing the parenting skills that she had learned in her    The Intervenors planned to adopt G.H. and to reunite her
classes and was able to properly parent G.H., resulting in    with J.S. if Mother’s parental rights were terminated.
the trial court’s granting a monitored return of G.H. to
Mother. We hold that this factor weighs against               Mother testified that her future plans for G.H. included
termination of Mother’s parental rights to G.H.               raising her in a home that she deserved to be in; giving
                                                              her the love, care, and support that she needed; trying to
                                                              teach her the right ways to grow up; and bringing her to
                                                              church every Sunday.

 5. Programs Available to Assist Mother to Promote            The Department did not dispute these plans but
             the Best Interest of G.H.                        nonetheless argues that they weighed in favor of
                                                              termination, which fails to take into account the strong
Throughout the case, Mother participated in every             presumption that keeping a child with a parent is in the
program that she was offered. She had completed all of        child’s best interest. SeeR.R., 209 S.W.3d at 116. In light
the services offered by CPS and was working her               of that presumption, we hold that this factor weighs
probation requirements, including attending NA/AA twice       against termination of Mother’s parental rights to G.H.
a week and submitting breath and urine samples upon
demand. She had successfully completed inpatient drug
rehabilitation at the VOA Light Program and had
voluntarily chosen to do further treatment at the Salvation
Army. While at the Salvation Army, she took advantage                    7. Stability of Proposed Placement
of all of the programs they suggested, including those
offered at Cornerstone. Mother had lined up future            The evidence revealed that the Intervenors had lived in
housing with the Wrap–Around Program and had utilized         their home for two years at the time of the termination
the day care subsidies provided by CPS, which would           trial and that they could provide a stable home for G.H.
continue for six months after the case was closed and
could be extended indefinitely as long as she completed       *41 The evidence revealed that Mother also could provide
paperwork and continued working. At the time of the           a safe and stable home for G.H. at the Salvation Army
termination trial, Mother was attending her church’s          and that she had lined up safe and stable future housing
programs on parenting. At the conclusion of the trial,        with the Wrap–Around Program.
Brager testified that she was willing to continue working
with Mother and to put additional programs and a safety       The Department focused in its brief on Mother’s
plan in place to ensure that Mother would maintain her        probation, on her prior incarceration, and on the amount
sobriety and be able to care for G.H.                         of back child support that Mother owed the Intervenors
                                                              for J.S.

               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                   42
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

                                                               evidence pointed to by the Department does not constitute
Although Mother was on probation, her probation officer        clear and convincing evidence that the parent-child
testified that Mother was in compliance with the               relationship between Mother and G.H. is improper. We
conditions of her probation. Any testimony that Mother         hold that this factor weighs against termination of
would not be able to provide a stable home—due to her          Mother’s parental rights to G.H.
probation or her prior incarceration—was conjecture
based on Mother’s past and did not take into account the
stability that she had achieved as a result of her sobriety.
Moreover, Mother testified that child support was
deducted from her pay check, and based on her boss’s                  9. Excuses for Mother’s Acts or Omissions
testimony that he expected her employment to continue,
there was no evidence that Mother’s child support              *42 Mother admitted that there was nothing right about
obligation for J.S. would prevent her from providing a         the things that she did when she was using
stable home for G.H. We hold that this factor weighs           methamphetamine. She admitted that it was “not the right
against termination of Mother’s parental rights to G.H.        way of thinking” when she believed that she was
                                                               protecting her children by having them use drugs with her
                                                               rather than using on the streets or with other people.
                                                               Mother said that continuing to use drugs was nobody’s
                                                               fault but her own. Mother thus took responsibility for the
 8. Mother’s Acts or Omissions that Indicate that the          acts and omissions that had caused G.H.’s removal, and
      Parent–Child Relationship is Not Proper                  she changed her life. Although the Department asserts
                                                               that because mother offered no excuses, this factor weighs
Mother did not deny that she was not a good parent while       in favor of termination, we hold that Mother’s refusal to
she was a drug addict; she openly testified regarding the      offer excuses for her past behavior and her focus on
abuse that she had inflicted on Justin, Dustin, and Trey       maintaining sobriety in the future weighs against
when they were growing up; the domestic violence that          termination of her parental rights to G.H. AccordIn re
they had witnessed; her use of drugs with them; her use of     R.W., No. 01–11–00023–CV, 2011 WL 2436541, at *10
drugs while pregnant; and her criminal convictions. The        (Tex.App.–Houston [1st Dist.] June 16, 2011, no
key difference at the time of the termination trial was that   pet.)(mem.op.) (holding that because mother offered some
Mother had utilized all of the programs available to her       excuse for her failure and made some effort to improve
through CPS and through the probation department to            the living situation for her children, factor weighed
become sober and to learn how to be a proper parent, that      against termination).
Mother had eliminated the root of the problem that led to
G.H.’s removal, and that Mother had earned the
monitored return as a result of her lifestyle changes.

In its brief, the Department focuses on the evidence set                           10. Other Evidence
forth previously and additionally argues that Mother had
exposed G.H. to domestic violence while she was                Because the Holley factors set forth above are not
pregnant with G.H. Mother vowed to not allow Father            exhaustive, other evidence may be considered. SeeE.C.R.,
unsupervised visits with G.H. unless he demonstrated his 402 S.W.3d at 249; C.H., 89 S.W.3d at 27. Here, the
sobriety, thus mitigating the possibility that G.H. might be   evidence demonstrated that Mother overcame obstacles
exposed to the danger of domestic violence. Moreover,          that had plagued her for most of her life, including drug
the other evidence that the Department points to was           addiction, unemployment, unsafe housing, domestic
derived from family members who refused to                     violence, and utilizing improper discipline techniques.
acknowledge the possibility that Mother’s lifestyle            Her progress in these areas was measured by employees
changes were permanent because the changes had not             of CPS, the probation department, the VOA Light
continued long enough to convince the family members of        Program, and the Salvation Army’s S.T.A.R.T.
a lasting change. Before they would believe that Mother        Program—all of whom are experts trained in evaluating
had changed and could parent G.H., the family members          the likelihood of the parent’s continued success and the
wanted Mother to demonstrate sobriety for longer than          risk to a child posed by the parent. In this case, the experts
two years, to hold the same job for five years, and to own     determined that Mother had demonstrated a pattern of
her own home and car—none of which are required under          success in completing her CPS plan and in abiding by her
the family code.46 When Mother’s sobriety and lifestyle        probation conditions, that the likelihood she would
changes are viewed in light of the statutory timeframe, the    continue to succeed was high, and that the risk to G.H.

               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                       43
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

upon return had been minimized. Moreover, the                 support of its finding that termination of Mother’s
Department did not seek termination of Mother’s parental      parental rights to G.H. was in G.H.’s best interest
rights to G.H. at trial and was willing to continue to work   included evidence that Mother had a past history of drug
with Mother to put additional safeguards in place to          use, criminal convictions, and child abuse; that while she
ensure her future success.                                    was pregnant with G.H., Mother had used
                                                              methamphetamine and had endured domestic violence;
                                                              and that during the monitored return, Mother had been in
                                                              contact with and occasionally had taken G.H. around her
                                                              old friends and Father, who were drug users.
 11. Factually Insufficient Evidence to Support Best–
                   Interest Finding                           We have given due consideration to the evidence that the
                                                              jury could have credited in support of its finding that
Viewing all of the evidence, no reasonable factfinder         termination of Mother’s parental rights to G.H. was in
could form a firm belief or conviction that termination of    G.H.’s best interest. Nonetheless, we conclude that the
Mother’s parental rights to G.H. was in G.H.’s best           disputed evidence that a reasonable factfinder could not
interest. The disputed evidence on whether termination of     have credited in favor of the finding is so significant that
Mother’s parental rights was in G.H.’s best interest is       a factfinder could not reasonably have formed a firm
such that a reasonable factfinder could not have resolved     belief or conviction that termination of Mother’s parental
that disputed evidence in favor of its finding. SeeJ.F.C.,    rights to G.H. was in G.H.’s best interest. Given the
96 S.W.3d at 266. The disputed evidence that a                strong presumption that a child’s best interest is served by
reasonable factfinder could not have credited in support of   maintaining the parent-child relationship and given the
its finding that termination of Mother’s parental rights to   high evidentiary standard that the Intervenors must meet,
G.H. was in G.H.’s best interest included evidence that       we hold that the evidence is factually insufficient to
G.H. was very bonded to Mother; that since G.H. was           defeat the strong presumption that G.H.’s best interest is
returned to Mother, Mother had provided safe, stable          served by maintaining the parent-child relationship
housing to G.H. and had lined up future housing; that         between her and Mother. SeeR.R., 209 S.W.3d at 116;
Mother had provided proper health and nutritional care to     H.R.M., 209 S.W.3d at 108; In re J.P., No. 02–10–00448–
G.H.; that Mother understood G.H.’s developmental             CV, 2012 WL 579481, at *9 (Tex.App.–Fort Worth Feb.
needs and had asked the day care for tasks she could do at    23, 2012, no pet.)(mem. op. on reh’g) (holding evidence
home with G.H.; that Mother had worked all of her CPS         factually insufficient to support best interest); In re N.A.,
services; that Mother had successfully completed              No. 02–10–00022–CV, 2010 WL 3834640, at *11
inpatient drug rehabilitation; that Mother had successfully   (Tex.App.–Fort Worth Sept. 30, 2010, no pet.)(mem.op.)
completed aftercare treatment; that Mother had been           (same). We therefore sustain the portion of Mother’s third
drug-free for a year at the time of the termination trial;    issue challenging the factual sufficiency of the evidence.47
that Mother had never had a positive drug or alcohol
screening with the Salvation Army or the probation
department; that Mother was in compliance with the
conditions of her probation; that Mother had secured full-
time employment and that her boss expected her                                    V. CONCLUSION
employment to continue; that Mother had a support
system, including a mentor who was dedicated to helping       Having overruled Father’s sole issue, we affirm the trial
Mother succeed as a parent and who was dedicated to           court’s judgment terminating his parental rights to G.H.
protecting G.H.; that Mother would continue to be             Having sustained the portion of Mother’s third issue
monitored during the remaining four years of her five-        challenging the factual sufficiency of the evidence to
year probation; that Mother had taken responsibility for      support the best-interest finding, we reverse the portion of
her past conduct and was dedicated to maintaining her         the trial court’s judgment terminating Mother’s parental
sobriety; that there was no evidence that Mother had ever     rights to G.H. and remand the case to the trial court for a
physically disciplined G.H.; that there was no evidence of    new trial.
neglect or abuse seen by those who saw G.H. frequently;
that during the monitored return, no one had filed an
emergency motion to remove G.H.; and that according to
Aunt Intervenor, G.H. was not in immediate danger in
Mother’s care.                                                DAUPHINOT, J., filed a concurring and dissenting
                                                              opinion.
*43 The evidence that the jury could have credited in
               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                     44
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

MEIER, J., concurs without opinion.                                to support the jury verdict and the trial court’s termination
                                                                   of the parental rights of both parents, I respectfully dissent
LEE ANN DAUPHINOT, JUSTICE, concurring and                         from the majority’s decision to reverse the trial court’s
dissenting.                                                        judgment and to remand for a new trial as to Mother.

Because I believe that the evidence is factually sufficient

Footnotes
1      SeeTex.R.App. P. 47.4.

2      See Tex.R. Jud. Admin. 6.2(a) (requiring appellate court to dispose of appeal from a judgment terminating parental
       rights, so far as reasonably possible, within 180 days after notice of appeal is filed).
3      Although the Department supported Mother at trial and requested that she be named G.H.’s possessory conservator,
       on appeal, the Department has filed briefs supporting the trial court’s judgment terminating Mother’s and Father’s
       parental rights to G.H. Mother has filed a “Motion To Strike State’s Response Brief,” and the Department has filed a
       response. We decline to strike the Department’s brief and overrule the “Motion To Strike State’s Response Brief,” but
       throughout the opinion, we will set forth the various positions taken by the Department. G.H.’s guardian ad litem stated
       in a letter to this court that he agrees with and supports the briefs filed by the Department.
4      Pursuant to Texas Rule of Appellate Procedure 9.8(b), we refer to Mother’s minor children by aliases.

5      Mother said that she had a hard time remembering things and that it might be due to her past drug use.

6      Mother admitted that she had several prior CPS cases but had never been ordered to go to drug rehabilitation.

7      While Mother was on drugs, she never tried to find a job outside the home; she babysat her sisters’ children and other
       people’s children or was supported by her husband or her boyfriend at the time.
8      Although “probation” is now referred to as “community supervision,” see generallyTex.Code Crim. Proc. Ann. art. 42.12
       (West Supp.2014), we use the term “probation” throughout the opinion because that is the term used in the record.
9      Mother said that she used daily until she went to inpatient rehab on June 27,2013.

10     Mother testified that she was not married to Father, that he was the father of her son J.S. and G.H., and that she had
       lived with Father off and on when J.S. was conceived and later before she went into inpatient rehab.
11     The S.T.A.R.T. Program is a six-month program for employable mothers who are either coming out of rehab or off the
       streets.
12     Mother testified that she did not have a car.

13     When Mother went to the Salvation Army, she was working ten to fifteen hours per week at the Dollar Tree, which was
       not enough to survive on.
14     Mother did not have to pay to live at the Salvation Army.

15     Mother said that she was utilizing the free day care provided by CPS, which would last for six months.

16     Mother said that $139 is taken out of each pay check for child support.

17     Hamilton explained that Mother previously had the appearance of a meth addict and would not have been able to work
       in customer service; in the past year, she had gotten her teeth fixed, had obtained appropriate clothing, and had kept
               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           45
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

       her hair combed.
18     Brager said that if Mother completed paperwork after the protracted day care expired (six months after the case is
       closed), Mother would go to the top of the list to continue day care as long as she was working.
19     At the time of the termination trial, Mother had completed one year of her five-year probation term.

20     Porter–Hodges testified that a child’s shots must be up to date; otherwise, the child would not be allowed to stay at the
       Salvation Army.
21     This program was also referred to as Community Enrichment.

22     Ms. Lori testified that she had abused alcohol off and on for approximately twenty years and that she had used some
       “partying drugs” in her twenties but was never a drug addict.
23     Ms. Lori said that the Salvation Army offered the program at Cornerstone and that Mother had taken every opportunity
       that the Salvation Army had offered.
24     Dustin also said that when Mother was not high, she seemed like a good mother; she seemed like she cared and tried
       to do what she could for him.
25     Justin did not identify what Mother had gone to prison for, but he later testified that he knew that Mother had used
       someone else’s credit cards and that she had been convicted for that.
26     Justin said that he had not been redeemed; he said that he dealt with the pain inside of him by drinking at least three
       times a week, sometimes to the point of blacking out.
27     The following testimony contains numerous inconsistencies, reflecting the testimony given before the jury.

28     Trey did not believe Mother’s allegations that his paternal grandfather had sexually molested him because his
       grandfather had been there for him since he was little. Trey believed that Mother had made up that excuse to explain
       why she had started using drugs. Trey said that Mother also said that she had started using drugs when he was
       removed but that was not the truth because she was already using drugs when he was removed.
29     Trey testified that he had never seen Mother use methamphetamine because she had never used in front of him. He
       had only seen pipes when Mother and Dustin lived with him.
30     Trey said that his probation was related to the juvenile matter that happened with Mother.

31     When asked on cross-examination about his prior testimony that Mother loses patience all the time, he said that
       examples are Mother’s beating him; Mother’s getting angry and taking it out on other people; and Mother’s screaming,
       hollering, and cussing.
32     Trey turned nineteen years old on April 20, 2014.

33     The record does not contain any records to substantiate Trey’s testimony that a CPS case was filed with him as the
       victim of a beating by Mother in June 2013. The Department’s petition reflects that the last CPS case in which physical
       abuse of Trey was alleged to have been inflicted by Mother was filed in November 2011; the allegation was ruled out.
34     Trey said that he knew that Father was no longer in possession of the house.

35     Uncle Intervenor testified that he had known Aunt Intervenor since she was fourteen years old and that they had dated
       back then.
36     Uncle Intervenor said that he and Aunt Intervenor lived in a two-story brick house and that G.H. had her own bedroom
       when she lived with them.

               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                          46
In Interest of G.H., Not Reported in S.W.3d (2015)
2015 WL 602585

37     She thought that Aunt Rhonda had asked if G.H. had been to the doctor and to the dentist.

38     When asked whether she thought it was emotionally damaging for G.H. to be around Joe, Aunt Intervenor said that she
       had never met Joe.
39     Father testified that he was a veteran who had served in 1974.

40     Father admitted that he had several felony convictions, including for burglary, theft, fraud, and one drug offense.

41     Father testified that he had seen G.H. “quite a few times” since the hearing in February 2014 when G.H. was returned
       to Mother. He said that a few times he met her at the CPS office, and the rest of the times were at the Salvation Army.
42     To the extent that Mother argues that the Interveners were required—because they had also pleaded standing under
       section 102.004(b)—to show satisfactory proof to the court that there is a significant risk of impairment to the child and
       to obtain leave to intervene, Mother has not cited any case law, nor have we found any, demonstrating why the
       Intervenors would be required to meet both a general standing requirement and a more specific standing requirement
       like that found in section 102.004(b). CompareTex. Fam.Code Ann. § 102.003(a), with id.§ 102.004(b). Nor does
       section 102.004(b) contain mandatory language requiring the Interveners to meet more than one standing requirement.
       See id.§ 102.004(b).

43     The Department argues that Father did not preserve his legal and factual sufficiency complaints. However, Father
       timely filed a motion for new trial, challenging both the legal and factual sufficiency of the evidence to support the
       termination of his parental rights.
44     Because Mother did not raise a legal sufficiency complaint in the trial court, we overrule the portion of her third issue
       challenging the legal sufficiency of the best-interest finding and conduct only a factual sufficiency analysis. SeeIn re
       D.J.J., 178 S.W.3d 424, 426–27 (Tex.App.–Fort Worth 2006, no pet.)(citing T.O. Stanley Boot Co. v. Bank of El Paso,
       847 S.W.2d 218, 220–21 (Tex.1992.); Cecil v. Smith, 804 S.W.2d 509, 510–11 (Tex.1991)).
45     With regard to the allegations that Mother had yelled, hollered, or threatened to slap G.H., we note that these are not
       grounds for termination. The few instances when this behavior occurred are detailed in the factual section above, and
       Sara testified that Mother did not actually slap G.H. Moreover, Aunt Rhonda, who transported Mother and G.H. on
       Saturdays, said that Mother talked to G.H. but did not testify regarding any yelling or hollering or threatening to slap
       G.H., nor did the other witnesses who had interacted with Mother and G.H. on a weekly basis.
46     The termination statutes do not require a parent to demonstrate that changes have been maintained for two years or
       longer. SeeTex. Fam.Code Ann. § 263.401(b) (West 2014) (providing that the maximum time a termination case can
       be open is one year and 180 days). As stated in closing, “In a year’s time[,] you can only do a year.” If the changes that
       Mother made during the time that she was allowed are ignored simply because they were not maintained for a longer
       period of time, then every parent who had a child removed by the Department could have her parental rights
       terminated upon removal, and there would be no need for a service plan.
47     Because our holding on Mother’s third issue is dispositive, we do not address her first or fourth issues. SeeTex.R.App.
       P. 47.1 (stating that appellate court need only address every issue necessary for final disposition of the appeal); In re
       C.T.E., 95 S.W.3d 462, 469 (Tex.App.–Houston [1st Dist.] 2002, pet. denied) (declining to address father’s other issues
       after holding evidence factually insufficient to support best-interest finding).




 End of Document                                              © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           47